UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF MISSOURI

Steven L. Reed

 

V. CIVIL ACTION

MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals:

VERIFIED COMPLAINT

 

DEMAND FOR JURY TRIAL AS ALLOWED BY
CONSTITUTION CONCERNING FREE SPEECH AND  PETITIONING
GOVERNMENT FOR REDRESS OF GRIEVANCES AND EFFECTING
GOVERNMENTAL FUNCTIONING AND SECONDLY CONCERNING
“FIRST IMPRESSION OF STATE LAW” OF SENATE BILL NO, 93 98TH
GENERAL ASSEMBLY OF MISSOURI OF WHICH MANDATES ALL-
STATE FUNDED INSTITUTIONS OF HIGHER LEARNING THAT ARE
FUNDED IN PART BY THE STATE BE “FREE SPEECH ZONES”

THIS CAUSE IS SEEKING SUBSTAINTIAL JUSTICE IN THE CASE WITH
CITY _OF SPRINGFIELD AND MSU WHO HAVE A RECORD OF
INTIMIDATION AND HARRASHEMENT ABD THE JUSTICE SYATEM IS
SUPPOSSED TO ACT WHEB WRONGS ARE CORRECTED USUALLY A
MONEY FINE WILL DETER SUCH ACTIONS IN THE FUTURE.

Rule of Law Definition: That individuals, persons and government shall submit to,
obey and be regulated by law, and not arbitrary action by an individual or a group of
individuals. Related Terms: Judicial Independence, Anarchy, Democracy, Law. A
government of law and not of men.

FAIR AND OPEN ELECTIONS MATTER

DEMANDED ON ALL COUNTS

AS discovery reveals jointly and severally, Actual Damages, severally, for actual,
general, special, actual damages, exemplary damages, and Punitive Damages in
the amount of $8 Million and further demands judgment against each of said
Defendants jointly and severally, for punitive damages in the amount of $2 Million
Dollars, plus the cost of this action, including attorney’s fees. and such other relief

deemed to be just and equitable.
CIVIL RIGHTS “FREEDOM OF SPEECH” CONSTITUTIONAL 15, 4th, Sth, gih,
7h, 85, 9th and _14'" Amendments to the United States Constitution.

 

ADDITIONAL CIVIL RIGHTS AND “FREEDOM - OF _ SPEECH”
CONSTITUTIONAL VIOLATIONS OUTLINED IN MISSOURI LAW SENATE
BILL NO. 93 98TH GENERAL ASSEMBLY. Reported from the Committee on
Education, March 17, 2015, with the recommendation that the Senate Committee
Substitute do pass. Senate Committee Substitute for Senate Bill No. 93, adopted March
31, 2015. Taken up for Perfection March 3 1, 2015. Bill declared Perfected and Ordered
Printed. ADRIANE D. CROUSE, Secretary. 0582S.03P AN ACT To amend chapter
173, RSMo, by adding thereto one new section relating to free speech at public
institutions of higher education.

Other defendants Jane Does, and other John Does, who acted in conspiracy with
one or more defendants to violate plaintiff's right by demanding he leave Missouri State
Campus and use of power to threaten arrest and punishment.

1. Missouri State University President Cliff Smart,

2. Missouri State University Security Guard,

3. Missouri State University Board of Governors,

4. City of Springfield, Missouri and Chief of Police,

5. Governor of Missouri,

6. Library Staff, and Vice Presidents of Missouri State University,

7. And other John and Jane Does as discovery reveals:

And as discovery reveals,

Other John Does,

Other Jane Does,

Library Staff,

Vice Presidents of Missouri State University,

Defendants

 

Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals:

INTRODUCTION

 

Steven L. Reed of Missouri hereby asserts the following claims against the
defendants in the above-entitled action:

Tort being a wrong committed against another person that the law
provides some kind of remedy for. The remedy is most often monetary
awards by a court. In the instant cause of action Intentional Tort applies
since the tortfeasor MSU, et. al. done things on purpose to cause harm to
Steven L. Reed. The grievances of injustice and wrongful treatment must
be addressed by a Jury of peers.

(1) Tort violation of: 42 U.S.C. § 1983: UD Code — section 1983: civil action for
deprivation of rights

(2) Tort violation of: U.S.C. 1983, 1985, 1986, 1988: threat of arrest, imprisonment,
kidnapping, and harassment

(3) Tort violations of 42 U.S.C. 1983: Detention

(4) Tort violation of 42 U.S.C. 1983, 42 U.S.C. 1971ff Torts of coercion, intimidation
and defamation

(5) Tort violation of 42 U.S.C. 1983, 42 U.S.C. 1985: Conspiracy

(6.) Tort violation of 42 U.S.C. 1985: Tort was conspiracy to violate civil and political
rights

(7) Tort of malicious prosecution; Intentional tort violations of 42 U.S.C. 1983 refusing
or neglecting to prevent detainment, badgering, harassment,

(8) Tort of malicious abuse of process; Violations of 42 U.S.C. 1983: and the tort of
malicious prosecution

(9) Tort of false arrest and imprisonment; Malicious abuse of process

(10) tort of threat of false arrest and/or threat of; Violation of civil rights acts of 1964
and 1968 as amended security guard said Reed must leave MSU property right away

(11) Tort of False arrest and/or threat of and actual arrest of Reed on 09/06/2000 while
Vice Presidential Candidate was on campus not far where Reed set up a volunteer voter
registration table which was a title IX violation (see more SMSU — MSU was sued by
Bee Payne Stewart and Joyce Mahoney), Reed contends if he were a female or minority

3
he would not have been arrested and taken to jail and had to pay $100 to bail out and in
the 10/29/2016 incident Reed contends he would not have been detained, and harassed
and badger and bullied if Steven L. Reed was a female or a minority. The City of
Springfield Prosecutor and Police colluded with MSU to arrest and jail Plaintiff Reed
for doing volunteer voter registration. ;

(12) Tort of Threat of assault and battery and defamation of character:
(13) Tort of conspiracy, intentional infliction of emotional distress and mental cruelty:

(14) Tort of threat of false arrest; Violation of civil rights acts of 1964 and 1968 and as
amended

(15) Tort of assault and battery and defamation of character and threat of false arrest
and abuse of power

(16) Tort of assault and battery and defamation of character
(17) Tort violation of 42 USC 2000a prohibition against public accommodations
(18) Tort conspiracy to deny civil and political rights

(19) Tort of interference with right to equal access to public state offices including job
council of the Ozarks and denial of equal access, accommodation to public places and

property
(20) Tort reserved for negligence

EXHIBIT NUMBER ONE SENATE BILL NO. 93 98TH GENERAL
ASSEMBLY OF MISSOURI

JURISDICTION AND VENUE

1. Jurisdiction of this court is believed to arise under 28 U.S. C. secs. 1331, 1337,
1343, and 1367(a); 42 U.S.C. secs. 1983, 1985, 1986 and 1988; 42 USC 1971ff; and
18 U.S.C. 1961-1968. This Court also has jurisdiction over Plaintiff’s claims
pursuant to 28 U.S.C. §§ 1331, 1343, and 2201. Venue in the United States District
Court for the Western District of Missouri is proper pursuant to 28 U.S.C. § 1391
and Equal Protection Clause of the Fourteenth Amendment. Jurisdiction of this
Court also includes enforcement of Constitutional Rights which roots can also be
found in: 42 USCS § 1988 and provisions of sections 1977. 1977A, 1978, 1979,
1980 and 1981 of the Revised Statutes [42 USCS §§ 1981-1983, 1985, 1986], title of
Public Law 92-318 [20 USCS §§ 1681 et seq.].
2. Jurisdiction of this court for the pendent claims may also be authorized by
F.R.Civ.P. 18(a), and may also arise under the doctrine of pendent jurisdiction as
set forth in United Mine Workers v. Gibbs, 383 U.S. 715 (1966). Concerning any
immunity of Security Guard and superiors a threat of arrest on Plaintiff Steven L.
Reed. The Constitution and Federal Law are the Supreme Law of the Land. NO
law may contradict the Constitution. Jurisdiction also falls under 42 U.S.C. §
1983 which was designed to allow those who are mistreated by those administering
state law to file suit against them in federal court.

In SAUCIER v. KATZ ET AL - 533 U.S. 194 The court concluded that this step and
the merits of a Fourth Amendment excessive force claim are identical since both
concern the objective reasonableness of the officer's conduct in light of the
circumstances the officer faced at the scene. Thus, it found, summary judgment based
on qualified immunity was inappropriate.....A qualified immunity defense must be
considered in proper sequence. A ruling should be made early in the proceedings so
that the cost and expenses of trial are avoided where the defense is dispositive. Such
immunity is an entitlement not to stand trial, not a defense from liability.

MONROE V. PAPE, 365 U. S. 167 (1961) says (d) Misuse of power possessed by
virtue of state law and made possible only because the wrongdoer is clothed with
the authority of state law is action taken “under color of” state law within the
meaning of § 1979. United States v. Classic, 313 U.S. 299; Screws v. United States,
325 U.S. 91 Pp. 365 U.S. 183-187

INTRODUCTION OF CONSTITUTIONAL ISSUE OF DENIAL OF AND
PROOF OF JURISDICTION

 

Paperwork attained by this Court “Self-Help Resources for the Self-Represented
Litigant” By: United States Courts Library says: Complaint is “The document that a
plaintiff files with the Clerk of the Court to initiate a lawsuit. It contains a clear
statement of the important information about the claims of the plaintiff and identifies
the defendants. The following is the Complaint submitted by Steven L. Reed:

In construing claims of violation of the federal constitution, all state and federal
courts are obliged by the Supremacy Clause to comply with the decisions of the US
Supreme Court. Not even the Congress can overrule Supreme Court decisions
interpreting the Constitution. (Dickerson v. US)

The Fifth Amendment, applicable only to the federal government, includes a
provision that “No person shail... be deprived of life, liberty, or property,
without due process of law.” To address the recalcitrance of some of the former
Confederate states, a similar due process clause was included in the Fourteenth
Amendment. This clause applies directly to the states, by its express wording:
“No state shall... deprive any person of life, liberty, or property, without
due process of law.”

STANDING AND PARTIES NEEDS CORRECTIONS DONE 9-19-19 ***
STANDING
Steven L. Reed has STANDING to bring this Cause of Action.

Steven L. Reed hereby states a controversy between the parties exist and that he has
standing to bring this cause of action.

A. Steven L. Reed is a Citizen of the United States and the State of Missouri.

B. Steven L. Reed lives under two contacts that spell out rights of the People including
Reed which includes freedom of speech and the right of the People to effect
governmental functioning.

C. “An equal protection claim arises when, without adequate justification, a
governmental entity treats similarly situated people differently.” Plaintiff Steven L.
Reed plans to show under discovery that members of several groups were allowed Pro
Vote and others to gather petition signatures and were not bothered by MSU staff at all.

D. A municipality may be liable under section 1983 if its policy or custom caused a
constitutional injury. See Leatherman v. Tarrant County Narcotics Intelligence and
Coordination Unit, 507 U.S. 163, 165, 113 S.Ct. 1160, 1162, 122 L.Ed.2d 517
(1993); Reyna, 944 S.W.2d at 660. Missouri State University can be held liable if it
can be shown that the security guard was told to harass Reed and that discovery shows
others were involved or dereliction of duty and care of duty either because of
incompetence or because of being told by superiors to do so.

E,. NOTICE OF WHISTLE-BLOWER STEVEN L. REED REQUEST: NOTICE
SENT TO USA DOJ TO LOOK AT AND INCORPORATED HEREBY IN INSTANT
CASE:

STEVEN L. REED HEREBY DECLARE HE IS A WHISTLEBLOWER
CONCERNING THE INSTANT CASE AND THE HEREBY MENTIONED
CASES....A whistleblower is a person who exposes any kind of information or activity
that is deemed illegal, unethical, or not correct within an organization that is either
private or public. ... Because of this, a number of laws exist to protect whistleblowers.

NOTICE: Steven L. Reed has not received any SUBSTAINTAL JUSTICE for several
cases and matters hereby submitted show no resolution of mistreatment of Steven L.
Reed have happened.

The Federal Court and City of Springfield along with Missouri State University all have
long history with Steven L. Reed.

1. 1996 Steven L. Reed was detained and ticketed by Springfield Police for handing
out minimum wage literature,. The Judge Nancy Raymeyer the case out and said she
knew it was campaigning. The City of Springfield placed Steven L. Reed on a year
probation anyway. Steven L. Reed thereby had a record which effected job prospects
in 1996.

2. 2000 Steven L. Reed was Arrested in fall of 2000 (and taken to jail while
doing Volunteer__Motor Voter Registration Drive when US _ Senator---Vice
President Candidate Joseph Lieberman was at Missouri State University PLACED
ON A YEAR PROBATION _Steven Reed was setting up table in free speech area
to do volunteer voter registration when Police Officer said no he was not going to

do that and Reed was taken to jail.

Missouri State University has had _a_ history from then forward _ of bullying,

harassing, intimidation, threats and humiliation that has created mental distress for

Reed.

3. 2003 Steven L. Reed 2000 Steven L. Reed was Arrested while handing out Draft
Claire McCaskill literature at Jackson Days and detained for a long period of
time. Federal Judge Sarah W. Hays in a case concerning the matter ruled against
Steven L. Reed on every motion. Judge Sarah W. Hayes answered a call to the Court
Office and yelled I was not supposed to talk to her. She should have recused off the
case and the case needs to be reopened. Steven L. Reed completed and submitted to
the Court a deposition of Mike Schilling who now serves on Springfield City Council
in Missouri and he said the City and the Police mistreated Steven L. Reed and should
have to pay.

City of Springfield. Missouri Attorney Thomas Edwards Rykowski demanded Steven
L. Reed disclose who gave him a copy of the following document and yelled Reed
had to turn over and then he called Rod Roberson who is deceased and he demanded
and threatened he explain how he received the document.

(Exhibit Number 9.) Memo to Gordon Loveland Chief of Police from Lyndel
Porterfield Assistant City Attorney:

Page 1.

If the situation is not clear-cut, and if an arrest is made when the picketer is validly
exercising his rights of free speech, then we are exposing the City and the officer to
lawsuits charging violations of basic constitutional freedoms....

Our department will work as closely as possible with the Police Department to try and
take the guesswork out of the field situation and therefore make the police officer’s
job less risky. Above all, the officer should not “guess” about an arrest....the results
can be shattering. If the officer is in doubt....he should contact the prosecutor or
refer the manager of the business to the prosecutor's office.....

Page 2.
2. If the officer decides that the activity clearly does not violate an ordinance, and if
the manager still insist upon some action being taken, then the officer can refer the
manager to the manager’s attorney or to the prosecutor.

4. Steven L. Reed was detained with the threat of arrest at a Missouri Career Center by
a police officer Thomas Hicks who did not have car video or personal video on as
required bt the city and federal rules. A retired law officer said no recording device
means Steven L. reed should have won the case. Instead, Federal Judge Brian C.
Wimes took over in a federal case that Judge Ricard Dorr passed away. Judge Brian
Curtis Wimes is a United States District Judge of the United States District Court for
the Eastern District of Missouri and United States District Court for the Western District
of Missouri. Despite his dual appointment, Wimes maintains chambers only in the
Western District of Missouri. Steven L. Reed had contact with Steven L. Reed and
should have recused himself. Instead within a short period of time, he threw the case
out. The case had 500 motions and five years there was no way the Judge had time to
reasonably review the case. The case needs to be reopened.

PARTIES

3. Steven L. Reed, A United States Born Citizen who resides in Springfield,
Missouri ...STEVEN L. REED HEREBY DECLARE HE IS A WHISTLEBLOWER
CONCERNING THE INSTANT CASE who has done mainly volunteer community
projects for 28 years with a partial list being:

Partial List

1989 Reeds Spring Restoration — Reed helped implement Citywide cleaning, painting,
and improvements,

1993 sent letters to all State Representatives and State Senators requesting that
Highway 65 between Springfield and Branson be completed ahead of Ozark
Mountain Highroad. Reed received several letters back stating that they understood
people were being killed on narrow highway 65 and it should be completed first. The
4-laning of highway 65 was not in the state’s 10-year plan. The project was then
placed as the top priority of the state transportation project list. 1993 ---

1992-93 Hollister School Bond Issue — Reed helped campaign for and helped pass a
2.5 million dollar bond, 1992 — 93 --- I worked with Into the Streets - Tree America —
Christian Action Ministries.

1996 --- Reed registered over 15,000 + people to vote VIA Missouri-Operation
Spread Democracy. Plaintiff Steven Reed claims to have registered over 15 ---Reed
was a member of Vision 20/20 participating thousand voters more than anyone “in the
world”.
1995 — 97 Reed helped in the planning of Springfield including concerns related to

transportation, parks, regional planning, and historical preservation concerns. My
efforts were mainly associated with transportation and environmental concerns.

1995 - 98 --- Reed was a member of the Community Task Force - A member of the
Economic Group. CTF is a volunteer organization which creates pathways to raise the
standards of living and quality of life for all inhabitants present and future, in
Springfield and the surrounding areas. CTF is funded by the City of Springfield, MO
Social Services,

and the United Way.

1988 — Present --- Reed worked on getting Rail Passenger Service and have worked
on promoting and securing a grant to study the impact of bringing back rail passenger
service to southwest Missouri. This included letter-writing campaigns in which
citizens sent hundreds of letters of support to government and transportation officials.
Mayors of five towns including Hollister, Branson, Galena, Crane, and Reeds Spring
sent letters of support. I Worked with College of the Ozarks to try and secure a study
grant.

1998 --- Steven Reed ran for Nixa Alderman and received over 170 votes 49% and he
campaigned on and developed support for building a swimming pool and Community
Building which they did build a few years later.

1998 --- Steven L. Reed received 18,000 Votes for Ozark Technical College Trustee’s
Position in April. One of the issues I promoted was an Ozark Branch of this college
which was decided on afterwards. On November 9, 2006, Ozarks Technical
Community College's Richwood Valley campus near Ozark and Nixa opened. The
new 59,000 square foot facility on Missouri highway 14 cost about 10.5 million.

1998 Steven Reed talked with Mr. Greg Williams who was in charge of business and
economic development and he yelled on the phone that if we bring in a technology
park it would collapse the economy because of higher wages. Reed’s main argument
is the City has spent over 10 million dollars on the two industrial parks why not
change both or one by name and it could help attract new companies. Mr. Williams
left the chamber a few years back.

Ozark Speed Limit --- Reed helped get city limits of Ozark out to W highway to get
the speed limit lowered 10 mph in area nice was killed since people were entering the
city limits at over 55 m.p.h.
City of Springfield Audit Steven Reed started the Audit Petition in Springfield
Missouri in 2000. The Audit was turned in 6 years later.

TEAMSTER JOBS Steven Reed secured over 1,500 signatures that were turned
over to the National Labor Relations Board in Kansas City to help save around 5,000
Associated Grocer Teamster Jobs in southwest Missouri area mainly the Springfield
region.

2002 Reed Submitted over 5,000 Petition Signatures on a statewide approved
petition.

2000 Steven Reed had Rail and the Technology Park issues approved to circulate
statewide. Steven Reed has attended at least two Missouri Department of
Transportation State Meetings. Steven Reed attended at least one Statewide
Economic Development meeting at Tan Tar.

State Audit Springfield--- Steven Reed started the Springfield Audit in 2000 which
was finished in 2006. Steven Reed requested and received the original audit petition
from the State Auditor and began getting signatures.

Graduated with a Political Science degree from College of the Ozarks in 1993 with a
Political Science degree. Took many pre-law classes including two constitutional
law and 10 economic courses and presently finishing a Paralegal Degree at Drury
University. Graduated with Paralegal Degree Drury University 2018.

5. Cliff Smart is President of Missouri State University which is public owner and
financed by the taxpayers of the state of Missouri and the Federal Government by
way of Pell Grants received by students who attend Missouri State University and
“Security Guard in Exhibit #3. video is employed by Missouri State University”
which are responsible for UPHOLDING STATE AND FEDERAL
CONSTITUTIONS LE. THE LAW OF THE LAND AND THAT THE
AMENDMENTS SUCH FORTH THAT CONCERN THE RIGHTS OF THE
CITIZENS IN SUCH CONTRACT BY THE GOVERNMENT WITH THE
PEOPLE AND THE RESPONSIBILITY OF THE GOVERNMENT TO
ADHERE TO THOSE RIGHTS AT ALL TIMES. The Missouri State University
Board of Governors being the boss of Cliff Smart have a responsibility to oversee
the operations of the University and can in no way shirk that responsibility.

6. Defendant: Defendants: Missouri State University President Cliff Smart,
Missouri State University Security Guard, Missouri State University Board of
Governors, City of Springfield and Chief of Police, Missouri, Governor of

10
Missouri, Library Staff, and Vice Presidents of Missouri State
University, And other John and Jane Does as discovery reveals: | Other
defendants Jane Does, and other John Does who acted in conspiracy with one or
more defendants to violate plaintiff's rights by demanding he stop his actions of
free speech with the threat of his arrest and punishment. Discovery will add
possible additional names under jane and john does.

STATEMENT OF THE CLAIM (FACTS)

Summary of the Issues

7. “THE FIRST AMENDMENT: CONGRESS SHALL MAKE NO LAW
RESPECTING AN ESTABLISHMENT OF RELIGION, OR
PROHIBITING THE FREE EXERCISE THEREOF, OR ABRIDGING
THE FREEDOM OF SPEECH, OR THE PRESS, OR THE RIGHT OF THE
PEOPLE PEACEFULLY TO ASSEMBLE, AND TO PETITION THE
GOVERNMENT FOR A REDRESS OF GRIEVANCES.

Courts have interpreted the First Amendment to limit states, local governments, and
others who act as agents or representatives of the government,

The Rule of Law concerning his Constitutional Rights forms the basis of
the lawsuit and the following facts support the Rule of Law as set out in the
Constitution including “Freedom of Speech” and “Public Access” and the “Right
of Citizens to effect Governmental Functioning”. The following Claim sets out
why Missouri State University has had a pattern of bullying, harassing,
intimidation, threats, and humiliation that has created mental distress for Reed
starting with Cliff Davis then a vice president at SMSU Missouri State University
calling the police in 2000 because Plaintiff Steven L. Reed was registering voters
on the college campus of MSU.

THE FOLLOWING CLAIM sets out why Defendant Security Guard J and his
superiors including Missouri State University President Cliff Smart, Missouri
State University Board of Governors, Governor of Missouri, Missouri State
University Security Guard and Guards, and other John and Jane Does, MSU
President Cliff Smart and the University Board of Governors and college staff and
vice presidents and staff of the MSU library violated the RULE OF LAW and he
(SECURITY GUARD AND OTHERS HEREBY NAMED), owed Steven Reed a
“DUTY OF CARE” and MSU Security Guard “Breached that Duty” and

Security Guard’s Negligence caused Steven Reed to suffer injuries and other
damages as spelled out in the following Complaint and CAUSE OF ACTION.

Discovery will aid in the finding of what levels of damages the following
parties Missouri State University President Cliff Smart, Missouri State University
Board of Governors, Governor of Missouri, Missouri State Security Guard, other
John and Jane Does inflict on Steven L. Reed.

 

11
8. STEVEN L. REED hereby files a 42 U.S.C. § 1983 Complaint against his superiors
and college staff and vice presidents at the MSU any other John or Jane Doe
officials.......... alleging violations of the First Amendment and 14 AMENDMENTS to
the United States and Missouri Constitutions and hereby request and/or demands a jury
trial. All the following pleadings are aimed at doing substantial justice. A police force
should be the first to act not only within the letter of the law, but the spirit as well, lest
the population think that they are bigger criminals than the private crooks acting
lawlessly on their own private behalf, as opposed to under the color of law.

COUNT ONE: CONSEQUENCES OF UNCONSTITUTIONAL
INVESTIGATION

1. Law enforcement officers swear or affirm to bear true faith and allegiance to the
Constitution. And “... police officers are expected to obey the law while enforcing the
law.” (Spano vy. New York) Conducting criminal investigations in a constitutional
manner is, therefore, a matter of basic duty for all peace officers. Missouri State
University President Cliff Smart, Missouri State University Board of Governors,
Governor of Missouri, Missouri State University Security Guards, and other John
and Jane Does have a duty to obey the law when dealing with citizens with
heightened responsibilities when a citizen is being political or working on
community issues as protected constitutional rights.

But there are additional reasons why these officials must know and follow the

constitutional rules while investigating criminal activity. Unconstitutional acts can
have serious consequences for the prosecution of a case, can subject the officer and
his or her agency to potential civil liability, and can even result in the criminal

prosecution of the offending officer. Avoidance of these negative consequences and
adherence to the basic duty of obedience to the Constitution will require officers and
their supervisors to have up-to-date working knowledge of existing decisional law and
to stay abreast of changes that occur with each yearly term of the Supreme Court.

As noted, the Fourth, Fifth, Sixth, Eighth and Fourteenth Amendments place limits on
investigative and prosecutorial powers, and extend certain protections to criminal
suspects and defendants. And what gives the federal constitution its overriding
authority is the “Supremacy Clause, ” set forth in Article VI, Section 2:

“This Constitution, and the laws of the United States which shall be made in

pursuance thereof, and all treaties made, or which shall be made, under the authority

of the United States, shall be the supreme law of the land; and the Judges in every

State shall be bound thereby, anything in the Constitution or laws of any state

12
notwithstanding.” The Supremacy Clause makes the Constitution the final authority
on any matters covered by it.
http://www. lawtechpublishing. com/sampleChapters/ICL. pdf

IMBLER v. PACHTMAN, 424 U.S. 409 (1976)

424 U.S. 409 We emphasize that the immunity of prosecutors from [424 U.S. 409,
429] liability in suits under 1983 does not leave the public powerless to deter
misconduct or to punish that which occurs. This Court has never suggested that the
policy considerations which compel civil immunity for certain governmental officials
also place them beyond the reach of the criminal law. Even Judges, cloaked with
absolute civil immunity for centuries, could be punished criminally for willful
deprivations of constitutional rights on the strength of 18 U.S.C. 242, 28 the criminal
analog of 1983. O'Shea v. Littleton, 414 U.S. 488, 503 (1974): cf. Gravel v. United
States, 408 U.S. 606, 627 (1972). The prosecutor would fare no better for his willful
acts. 29 Moreover, a prosecutor stands perhaps unique, among officials whose acts
could deprive persons of constitutional rights, in his amenability to professional
discipline by an association of his peers. 30 These checks undermine the argument that
the imposition of civil liability is the only way to ensure that prosecutors are mindful
of the constitutional rights of persons accused of a crime. [424 US. 409, 430]

 

 

It remains to delineate the boundaries of our holding. As noted, supra, at 416, the Court
of Appeals emphasized that each of respondent's challenged activities was an "integral
part of the judicial process." 500 F.2d, at 1302. The purpose of the Court of Appeals'
focus upon the functional nature of the activities rather than respondent's status was to
distinguish and leave standing those cases, in its Circuit and in some others, which hold
that a prosecutor engaged in certain investigative activities enjoys, not the absolute
immunity associated with the judicial process, but only a good-faith defense
comparable to the policeman's. 31 See Pierson v. Ray, 386 U.S., at557_. We agree with
the Court of Appeals that respondent's activities were intimately associated with the
judicial phase of the criminal process, and thus were functions to which the reasons for
absolute immunity apply with full force. 32 We have no occasion to consider whether
like or similar reasons require immunity for those aspects of the prosecutor's
responsibility that cast him in the role of an administrator or investigative [424 US.
409, 431] officer rather than that of advocate. 33 We hold only that in initiating a
prosecution and in presenting the State's case, the prosecutor is immune from a civil
suit for damages under 1983.

 

Amanda Jean ODOM, Plaintiff-Appellee, vy. WAYNE COUNTY and City of
Detroit, Defendants, Christine Kelly, Defendant-Appellant. Docket No. 133433

CONCLUSION V. The trial court erroneously determined that plaintiff's claims
sounded in gross negligence and, therefore, analyzed defendant's motion for
summary. Plaintiff disposition based on governmental immunity under MCL
691.1407(2). pleaded claims of intentional torts, and defendant was required to

13
establish that she was entitled to governmental immunity pursuant to Ross, as required
by The trial court's analysis was erroneous because it focused MCL
691.1407(3). solely on the potential lack of probable cause to arrest and detain
plaintiff, The Court of Appeals recognized that contrary to the requirements of
Ross. plaintiff's claims sounded in intentional tort, but analyzed defendant's ri ght On
to immunity under subsection 2, which applies only to negligent torts. Remand, the
trial court must determine whether defendant had a good-faith belief that she possessed
probable cause to detain plaintiff before ruling on defendant's motion for summary
disposition based on governmental immunity.

Because of the errors committed below, we vacate the trial court's order with respect to
defendant, vacate the judgment of the Court of Appeals and remand this case to the trial
court for further proceedings consistent with this. We do not retain jurisdiction.

We concur in the result only.

ii) ",.. who under color of [state law]."

The traditional definition of acting under the color of state law requires that the
defendant have exercised power "possessed by virtue of state law and made possible
only because the wrongdoer is clothed with the authority of state law,” and such actions
may result in liability even ifthe defendant abuses the position given to him by the state.
A private actor may also act under color of state law under certain circumstances, For
example, it has been held that a physician who contracts with the state to provide
medical care to inmates acts under the color of state law. For all practical purposes,
the "color of state law" requirement is identical to the "state action" prerequisite to

constitutional liability.
(iii) ",.. Subjects or causes to be subjected .. ."

2. Section 1983 does not impose a state of mind requirement independent of the
underlying basis for liability, but there must be a causal connection between the

defendant's actions and the harm that results.

3. A local government is said to have an unconstitutional policy when it fails to train
its employees, and the failure to train amounts to deliberate indifference to an obvious
need for such training and the failure train will likely result in the emplovee making a
wrong decision. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals.

 

14
4. At fault for not making sure a thorough understanding of constitutional rights exist
and especially at a state funded facility that is supposed to teach students the proper
lawful actions of the people in a constitutional government such as that of the United
States.

An unconstitutional policy may also exist if an isolated action of a government
employee is dictated by a "final policymaker," or if the authorized policymaker
approves a subordinate's decision and the basis for it. However, a supervisor can only
be liable in his individual capacity if he directly participates in causing the harm--
relying upon respondent superior is insufficient. The Supreme Court has rejected the
notion that a plaintiff must meet a heightened pleading standard to state a claim against
a municipality for an unconstitutional custom or policy. Plaintiff Steven L. Reed states
that_a higher standard cannot exist for Missouri State University as it must adhere to

the rights guaranteed in the United States Constitution which is a contract with the

people.

(iv) "... [any person to] the deprivation of rights..."

Section 1983 is not itself a source of substantive rights, it merely provides a
method for the vindication of rights elsewhere conferred in the United States
Constitution and Laws. Therefore, a plaintiff may prevail only if he can demonstrate
that he was deprived of rights secured by the United States Constitution or federal
statutes. Itis beyond the scope of this article to discuss all of the rights available under
the United States Constitution, nevertheless, this article will provide an overview of
perhaps the most utilized of all constitutional provisions--the Fourteenth Amendment

Due Process Clause [hereinafier "the Due Process Clause"].

5. The Supreme Court has held that the Due Process Clause was not intended to
supplant tort law, or to become "a font of tort law to be superimposed upon whatever
systems may already be administered by the states." Against this backdrop, to state a
claim for a deprivation of Due Process, a plaintiff must show: (1) that he possessed a
constitutionally protected property interest; and (2) that he was deprived of that interest
without due process of law. Due process property interests are created by "existing
rules or understandings that stem from an independent source such as state law--rules
or understanding that secure certain benefits and that support claims of entitlement to
those benefits." To have a property interest protected by the Due Process Clause, "a

person must have more than an abstract need or desire for.

is
6. While the Plaintiff is not required to set out in detail the facts upon which the claim
is based, he must either through direct allegations or inferences, state all the material
elements for recovery under the relevant legal theory. Hicks v. Arthur, 843 F. Supp.
949, 954 (E.D. Pa. 1994) (citing Charles A. Wright and Arthur Miller, 5 Federal
Practice and Procedure, § 1216 at 154-59 (1990). Federal Rule of Civil Procedure
15(a)_ This rule reflects two_of the most important principles behind the federal

rules: pleadings are to serve the limited role of providing the opposing party with

notice of the claim or defense to be litigated....and mere technicalities should not
prevent cases from being decided_on the merits.” Monahan v. N.Y.C. Dept. of
Corrections, 214 F. 3d 275

COUNT 2: PLAINTIFF STEVEN L. REED SEEKS SUBSTANTIAL JUSTICE

7. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 1-6 above with the same force and effect as if herein set forth.

8. STEVEN L. REED hereby files a 42 U.S.C. § 1983 Complaint against his

superiors and college staff and vice presidents at the MSU any other John or Jane
Doe _ officials.........alleging violations of the First Amendment and 14

AMENDMENTS to the United States and Missouri Constitutions and hereby
request and/or demands a jury trial. All the following pleadings are aimed at
doing substantial justice. A police force should be the first to act not only within
the letter of the law, but the spirit as well, lest the population think that they are
bigger criminals than the private crooks acting lawlessly on their own private
behalf, as opposed to under the color of law.

9. Missouri Security Guard was w Deliberately Indifferent to whether Reed knew
what his constitutional rights were and whether Steven Reed was having his
constitutional rights violated by telling him to leave.

10. Steven L. Reed hereby submits the legal theory is that as a question of law and
question of fact and conclusion of law that MSU Security Guard was clearly was
deliberately indifferent to whether Steven Reed knew what his constitutional
rights were and whether Steven Reed was having his constitutional rights violated
by telling him to leave and also MSU Security Guard implying he would
arrest Reed if he did not leave right away and calling Springfield Police as a way
of saying Reed was going to be arrested if he did not leave. The Security Guard
acted as if no clue about what the law or his rights are.

COUNT 3:_ COLOR OF LAW VIOLATIONS

11. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 7-10 above with the same force and effect as if herein set forth.

16
12. Section 1983 declares, Every person who, under color of any statute,

ordinance, regulation, custom, or usage, of any State or Territory or the District
of Columbia, subjects, or causes to be subjected, any citizen of the United States
or other person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be liable to
the party injured in an action at law, suit in equity, or other proper proceeding for

redress, Discovery will show what level of guilt Defendant Security Guard John
Doe_and_his_superiors_ including MISSOURI STATE UNIVERSITY, AKA as
MSU Defendant: Defendants: Missouri State University President Cliff Smart,
Missouri State University Security Guard, Missouri State University Board of
Governors, City of Springfield and Chief of Police, Missouri, Governor of
Missouri, Library Staff, and Vice Presidents of Missouri State
University, And other John and Jane Does as discovery reveals including MSU
President Cliff Smart and the University Board of Governors and college staff and
vice presidents and staff of the MSU library .......... and Missouri State University
President Cliff Smart, Missouri State University Board of Governors, Governor
of Missouri, Missouri State University Security Guard, other John and Jane
Does and Springfield Police Officer Officer J. Maththews #743 had and other state
employees, and other Jane Does, and other John Does each had in the Civil

Constitutional Rights Violations.
COUNT 4: VIOLATIONS OF STATE AND FEDERAL CONSTITUTIONS

 

13. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 11-12 above with the same force and effect as if herein set forth.

14. This Federal Court has Jurisdiction since Federal, State, and Local Taxpayer
Money goes to the Defendant Security Guard John Doe and his superiors

including MSU President Cliff Smart and the University Board of Governors and
college staff and vice presidents and staff of the MSU library ......... Violated State

and Federal Laws spelled out in the State of Missouri and the United States

Constitutions and known as rights of “Freedom of Speech........... Discovery will
clarify what involvement and the level of guilt Defendant Security Guard John Doe

and his superiors including MSU President Cliff Smart and the University Board of
Governors _and_college staff_and_vice_ presidents _and_ staff of the MSU

library and MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals each have had in the Civil Rights Violations.

 

 

15. Steven Reed believes the Rule of Law concerning his Constitutional Rights

forms the basis of the lawsuit and the following facts support the Rule of Law as set
out in the Constitution including “Freedom of Speech” and “Public Access” and the

“Right of Citizens to effect Governmental Functioning”. The following Claim sets

out why Defendant Missouri State University and their paid Security guard violated

17
the Rule of Law and he owed Steven Reed a “DUTY OF CARE” and Defendant
Missouri State University and their paid Security guard “Breached that Duty” and
Defendant Missouri State University and their paid security guard Negligence caused
Steven Reed to suffer injuries and other damages as spelled out in the following

Complaint

16. STEVEN L. REED hereby files a 42 U.S.C. § 1983

Complaint against MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals alleging violations of the First Amendment and 14
Amendment to the United States and Missouri Constitutions and hereby
request and/or demands a jury trial. All the following pleadings are aimed at
doing substantial justice. A police force should be the first to act not only within
the letter of the law but the spirit as well, lest the population think that they are
bigger criminals than the private crooks acting lawlessly on their own private
behalf, as opposed to under the color of law.

17. Defendant Security Guard and his superiors including MSU President Cliff
Smart and the University Board of Governors and college staff and vice presidents
and staff of the MSU library have a Legal Staff which should help inform and

train members of employment by Missouri State University to make sure to
protect the People’s Rights to Petition which is guaranteed by the Freedom of
Speech Clause in the 1“ Amendment to the Federal Constitution and is in the
Missouri Constitution.

18. Missouri State University Security Guard and HIS BOSSES lack proper

supervision and training to deal with the law concerning Citizens Rights under the

Constitution and the Bill of Rights.

19. THE COURT IS ASKED TO ADDRESS WHETHER FEDERAL FUNDS
SHOULD BE CUT FROM FUNDING MISSOURI STATE UNIVERSITY BY
USE OF FEDERAL PELL GRANTS IF THEY MSU VICE PRESIDENTS,
STAFF, LIBRARY STAFF AND SECURITY GUARDSIF THE ARE
ALLOWED TO VIOLATE STATE AND FEDERAL CONSTITUTIONS.

 

COUNT 5: _SMSU NOW _ KNOWN AS MSU COLLUDED WITH CITY OF
SPRINGFIELD MISSOURI AND U.S. SENATOR ROY BLUNT TO STEAL
TECHNOLOGY PARK ISSUE THAT MSU STUDENTS SUPPORTED

20. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 13-19 above with the same force and effect as if herein set forth.

21. Steven L. Reed turned in at a city council meeting over 3,000 signatures
supporting the concept of creating a technology park in Springfield, Missouri. A

18
number of MSU students had signed the petition. Rather than work with
Steven L. Reed the City of Springfield colluded with MSU and Roy Blunt to start
the Roy Blunt innovation center. They claimed it would create many new jobs.
Yet it has created few. It is located in one building and most people not even know
the innovation is there and is not what a large park with technology companies is
about. Steven L. Reed received a letter for the city manager saying Reed should
not work on an economic issue that he should instead support issues like the skate
park.

SEE EXHIBIT Number 4. Technology Park

SEE EXHIBIT Number 5. that shows MSU students supported Rail Passenger
Service

22. MORE Steven L, Reed worked for several years Ion the effort to develop Rail
Passenger Service between Springfield, Branson and other cities including St. Louis
which would allow students to ride home for the weekend.

COUNT 7: MSU HAS A LONG HISTORY OF ARREST AND INTIMIDATION
WITH STEVEN L. REED

 

FACTS

 

23. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 20-22 above with the same force and effect as if herein set forth.

24, Steven L. Reed was Arrested in fall of 2000 (and taken to jail while

doing Volunteer_Motor Voter Registration Drive when US Senator---Vice
President Candidate Joseph Lieberman was at Missouri State University PLACED
ON A YEAR PROBATION Steven Reed was setting up table in free speech area
to do volunteer voter registration when Police Officer said no he was not going to
do that and Reed was taken to jail, Steven L. Reed had to have a relative pay
$100 to bail Reed out of jail and that arrest hurt Steven Reed employment options

since a criminal arrest had been reported.

Missouri State University has had a history from then forward of bullying,

harassing, intimidation, threats and humiliation that has created mental distresss for

Reed over a long period of time.

25. Steven L. Reed list of mainly volunteer efforts show he has had a groundbreaking
effect on opening up the flood gates allowing others to be politically active by doing
voter registration drives, door to door and attending what Reed claims is more city
council meeting than anyone in Springfield. MSU has had a history of not appreciating
Reed’s activities.

 

19
26. SMU newspaper EXHIBIT NUMBER 1. FREE SPEECH ZONES on the
entire front page explains new state law and it was covered by state newsgroups
and media. MSU President Cliff Smart and others including the Board of
Governors had a responsibility to make sure all members of MSU paid staff were
aware of the matter.

27. EXHIBIT NUMBER 3. The Actual EVENT AND EXHIBIT TWO VIDEO
OF ENCOUNTER OF SECURITY GUARD WITH PLAINTIFF STEVEN L.
REED. MSU Officials worked UNDER THE COLOR OF LAW to conspire together
to violate Steven Reed’s Constitutional Rights and Reed was a target anytime he comes
on MSU Campus. Reed explained to the security guard who said he really did not
want to hear and did not care what Reed said he had to leave because petitioning
would have to be done out at the street and that no petitioning is allowed on
campus.

 

28. EXHIBIT NUMBER 1. MISSOURI STATE LAW SENATE BILL NO. 93
98TH GENERAL ASSEMBLY OF MISSOURI

 

29. Missouri State University personnel including security guards lacks proper
supervision and training to deal with the law concerning Citizens Rights under the

Constitution and the Bill of Rights.

30. THE COURTAND JURYIS/WILL BEASKED TO ADDRESS
WHETHER FEDERAL FUNDS SHOULD BE CUT FROM FUNDING PELL
GRANTS TO MISSOURI STATE UNIVERSITY IF THEY ARE ALLOWED TO
VIOLATE STATE AND FEDERAL CONSTITUTIONS?

31. Security Guard was rude to Steven L. Reed showing his indifference to Reed’s
right to be at the library entrance at MSU.

32. Claiming it is MSU property and that there is no allowing petitioning is how the
security guard put it. Plaintiff Steven L. Reed hereby claims that a lady or foreign
person would not have been put through such intimidation, humiliation and mental
stress.

33. Steven Reed told the security guard, (See EXHIBIT THREE), that it had been on
the front page of the student paper that a law was passed that allows petitioning and that
Reed would contact the President of the College about it. The security guard said he
really does not care what Reed says about it he must leave. The security guard said he
was calling the police which you can hear at the end of the video.

34._ EXHIBIT NUMBER 10. Shows the signature of a student who signed _the

petition at the entrance of MSU Meyer Library before Security Guard confronted

and detained Steven L. Reed.

35. Steven Reed had been run off several times over a number of years for
petitioning at the library. Usually, security would show up in a half-hour to an

20
hour. In the case in the video Exhibit #3. Steven Reed believes the security guard
was told to tell Steven Reed to leave no matter what Steven Reed says. Discovery
will allow enough additional evidence for a JURY to decide what punitive
damages are due.

36. MSU HAS HAD SEVERAL (3-4) LARGE EMPLOYEES CHASE Steven L.
Reed off-campus and YELL HE SHOULD NOT COME BACK. Discovery will
bring this issue to light for a jury to hear.

COUNT 7: STEVEN L. REED REQUEST LEAVE OF COURT TO DECLARE

THE CASE FALLS UNDER FIRST IMPRESSION

 

37. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs 23 thru 36 above with the same force and effect as if herein set forth.

38. Instant action falls under first impression. Steven Reed ask court latitude in
deciding state law which the time was set at 1 year. This filing is being
done within 3 years of incident and state law statutes of limitations usually allow a
three year period to file cases. The reasons likely involve sometimes after an incident
there is trauma and someone is upset and may not know if there is or is not a case and
cause of action. Allowing enough time for a cooling down period to decide if there is
enough violation of a party to ask for relief seems appropriate for this new law.

COUNT 8: COLOR OF LAW VIOLATIONS

 

38. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs 37 thru 38 above with the same force and effect as if herein set forth.

39. MISSOURI STATE UNIVERSITY, AKA’ as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals worked UNDER THE COLOR OF LAW to conspire
together to violate Steven Reed’s Constitutional Rights. Plaintiff Reed request
judgment for the DEPRIVATION OF RIGHTS by Security Guard John Doe Number
One severally, for actual, general, special, actual damages. exemplary damages and
punitive damages in the amount of $8 Million and further demands judgment against
each of said Defendants jointly and severally, for punitive damages in the amount
of $2 Million Dollars, plus the cost of this action, including attorney’s fees, and such
other relief deemed to be just and equitable.

COUNT 9:_ DELIBERATE INDIFFERENCE

 

40. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs 38 thru 39 above with the same force and effect as if herein set forth.

21
41. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does had DELIBERATE INDIFFERENCE....The conscious or reckless disregard
of the consequences of one's acts or omissions. MSU SECURITY GUARD
CLEARLY HAD A DELIBERATE INDIFFERENCE ABOUT WHATEVER
STEVEN REED WAS SAYING ABOUT THE CONSTITUTIONAL RIGHT TO
FREEDOM OF SPEECH, PETITIONING, AND EFFECTING GOVERNMENT.

42. Deliberate indifference is defined as requiring (1) an "awareness of facts from
which the inference could be drawn that a substantial risk of serious harm exists" and
(2) the actual "drawing of the inference." Elliott v. Jones, 2009 U.S. Dist. LEXIS 91125
(N.D. Fla. Sept. 1, 2009) AND MSU Security Guard knew that he was causing a
violation of Steven Reed’s Constitutional rights but he could care less what injury he
did to Reed’s Rights and mental state. Mainly it is the attitude who cares about the
constitution anyway many people feel it is close to being terminated anyway. Because
of Deliberate Indifference Steven Reed request severally, for actual, general,
special, actual damages, exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be just and
equitable.

COUNT 10: MSU HAS HAD A PRIOR, REPEATED, PERSISTENT. AND
HABITUAL, AND CONTINUED/SUSTAINING RECORD OF POLITICAL
REPRESSION AND INTERFERENCE AND INJUSTICE AND PERSECUTION
AGAINST STEVEN L. REED. ALL EFFORTS WERE TO STOP STEVEN
REED _FROM_PARTICIPATING AND EFFECTING GOVERNMENTAL
ACTIONS AND FUNCTIONING WHICH IS THE MOST
BASIC CONSTITUTIONAL RIGHT IN A “FREE COUNTRY” ALLOWED BY
THE CONSTITUTION,

 

43. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs 40 thru 42 above with the same force and effect as if herein set forth.

44. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals has a duty under rule of law to protect the rights spelled
out in the state and federal constitutions.

The US Supreme Court has declared public sidewalks to be traditional public fora,
given their long history as a locus of debate and expression. United States v. Grace,

22
461 U.S. 171, 177 (1983). Although the public forum Sramework does not typically
apply to private property, such as shopping malls, see Lloyd Corp. v. Tanner, 407 U.S.
551 (1972); Hudgens v. NLRB, 424 U.S. 507 (1975), the sidewalk in front of the
License Center may still be categorized as a public forum. The Missouri Supreme
Court has also recognized a right to engage in speech on public sidewalks. Ex parte
Hunn, 207 8. W. 2d 468 (Mo. 1948).

45. ARREST ON RECORD EFFECTING EMPLOYMENT EQUALS PUNITIVE
DAMAGES.

46. Arrested in fall of 2000 and taken to jail while doing Volunteer Motor

Voter Registration Drive when US Senator---Vice President Candidate Joseph
Lieberman was at Missouri State University PLACED ON A YEAR

PROBATION Steven Reed was setting up table in free speech area to do
volunteer voter registration when Police Officer said no he was not going to do

that and Reed was taken to jail.

47. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals has had a repeated PRIOR, REPEATED, PERSISTENT
AND HABITUAL. AND CONTINUED/SUSTAINING Record of
POLITICAL REPRESSION AND INTERFERENCE AND INJUSTICE AND
PERSECUTION AGAINST STEVEN L. REED. ALL EFFORTS WERE TO STOP
STEVEN REED FROM PARTICIPATING AND EFFECTING
GOVERNMENTAL ACTIONS AND FUNCTIONING WHICH IS THE MOST
BASIC COSTITUTIONAL RIGHT IN A “FREE COUNTRY”.

48. A fundamental principle of democracy is public participation or citizen involvement
in government which is what Steven Reed was doing. PETITIONING IS
PARTICIPATION IN GOVERNMENTAL FUNCTIONING BY ALLOWING THE
CITIZENS TO EFFECT GOVERNMENTAL ACTIONS. Encouragement of such
participation is found in the First Amendment, which not only includes the right of free
speech, but also the right to petition the government. These fundamental rights are at
the core of our political system and permeate our laws, institutions, and lifestyles and
protected by the 14" Amendment and US Constitution Sect.1 Sect. 5. Steven Reed
request severally, for actual, general, special, actual damages, exemplary damages and
punitive damages in the amount of $8 Million and further demands Judgment against
each of said Defendants jointly and severally, for punitive damages in the amount
of $2 Million Dollars, plus the cost of this action, including attorney’s fees, and such
other relief deemed to be just and equitable because MSU HAS HAD A PRIOR,
REPEATED, PERSISTENT, AND HABITUAL, AND
CONTINUED/SUSTAINING RECORD OF POLITICAL REPRESSION AND
INTERFERENCE AND INJUSTICE AND PERSECUTION AGAINST STEVEN
L. REED.

23
COUNT 11: FIRST AMENDMENT

49. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs 43 thru 48 above with the same force and effect as if herein set forth.

50. The true indicia of a free society is the extent to which it allows for petitioning,
dissent and openness of the government process. The First Amendment must protect
everyone.

51. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals and the State of Missouri Government is in violation of the
law by stopping Reed from allowing his constitutional right to freedom of speech and
the right to participate in influencing and participating in governmental functioning.

52. A. 14 Amendment concerning Equal Protection and Corresponding State
Statute.

COUNT 12: PETITIONS MATTER

 

53. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs 49 thru 51 above with the same force and effect as if herein set forth.

54. Petitions are an extremely and emphatically necessity in a open and democratic
society as a way for citizens to be able to participate and be involved in influencing and
participating in governmental functioning.

55. A partial list of the forms of petitioning that are allowed/needed and afforded to
the citizens are:

A. Petition to: place statewide issues on the Missouri ballot as per state law.

B. Petition to: place issues on a local city or county ballot as per state law and
local charters.

C. Petition to: secure signatures to either be placed ona city council or school
ballot as per state law.

D. Petition to: recall an elected official, Mayor of Lebanon, (Exhibit Number
6.). FIND!!!

E. Petitions relating to possible unionizing as per National Labor Relations
Board.

24
F. Petitions concerning opposing and or in favor of a zoning issue per state and
local laws.

G. Petitions concerning getting a government agency including state agencies
audited as per laws administered by the state auditor.

H. Petitions in general for/or against an issue submitted to a governmental
agency such as a city council, board of alderman, school board, U.S. Senator.

I. Article Petitions Help Citizens Form Laws (Exhibit Number 7.). FIND!!!!

Steven Reed is friends with an over 70-year-old lady Mary Andres who used to do
petitioning on the square at the state building every two years. Steven Reed just talked
with an April an intern in Senator Claire McCaskill’s office on March 22, 2011, that
said she organized an anti-war protest in front of the Federal Building in downtown
Springfield a few years ago.

56. Plaintiff Steven L. Reed points out that the rights of the people are God-given
and the

57. Citizen’ ratified the Constitution to preserve those rights.

Missouri Constitution

Article I

BILL OF RIGHTS

Section 1

August 28, 2010

Source of political power--origin, basis, and aim of government.

Section |. That all political power is vested in and derived from the people; that all
government of right originates from the people, is founded upon their will only, and is
instituted solely for the good of the whole.

Source: Const. of 1875, Art. II, § 1.

Missouri Constitution

Article I

BILL OF RIGHTS

Section 3

August 28, 2010

25
Powers of the people over internal affairs, constitution and form of government.

Section 3. That the people of this state have the inherent, sole and exclusive right to
regulate the internal government and police thereof and to alter and abolish their
constitution and form of government whenever they may deem it necessary to their
safety and happiness, provided such change be not repugnant to the Constitution of the
United States.

Source: Const. of 1875, Art. II, § 2.
Missouri Constitution

Article I

BILL OF RIGHTS

Section 9

August 28, 2010

Rights of peaceable assembly and petition.

Section 9. That the people have the right peaceably to assemble for their common good,
and to apply to those invested with the powers of government for a redress of grievances
by petition or remonstrance.

Source: Const. of 1875, Art. II, § 29.
Missouri Constitution

Article I
BILL OF RIGHTS
Section 25

August 28, 2010
Elections and right of suffrage.

Section 25. That all elections shall be free and open; and no power, civil or military,
shall at any time interfere to prevent the free exercise of the right of suffrage.

Source: Const. of 1875, Art. IL, § 9.

(1964) In appeal from action to contest county school superintendent election, dicta
contained in opinion stated that if § 167.020 were construed to prohibit write-in
candidates it might be violative of this section and unconstitutional. Kasten v. Guth
(Mo.), 375 §.W.2d 110.

26
Laura I spoke to this lady Marisa Compton she said the videos make it easy.
(1974) Statute requiring voter to make his ballot preference known to Judge in primary
election held not to violate this provision. State ex rel. McClellan v. Kirkpatrick (Mo.),
504 §.W.2d 83.
58. Plaintiff Steven L. Reed points out that the Attorney Generals website under
Court Process says:

A crime committed against a person violates state law and thus

is a crime against the state. The prosecuting attorney for the

county in which the crime occurred usually handles the case...

COUNT 13: FAILED RESPONSIBILITIES UNDER THE LAW

 

58. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs 53 thru 58 above with the same force and effect as if herein set forth.

59. A jury needs to allow _a remedy to the FACT MISSOURI STATE
UNIVERSITY, AKA as MSU Defendant: Defendants: Missouri State University
President Cliff Smart, Missouri State University Security Guard, Missouri State
University Board of Governors, City of Springfield and Chief of Police,
Missouri, Governor of Missouri, Library Staff, and Vice Presidents of Missouri
State University, And other John and Jane Does as discovery reveals have failed
their responsibilities.

1. Duty. The defendant must owe a legal duty to the victim. A duty is a legally
enforceable obligation to conform to a particular standard of conduct. MSU has a duty
when dealing with the Public including Steven Reed to uphold and enforce the Public’s
Constitutional and Human rights under the states, in this case, Missouri and Federal
Constitutions.

2._ Breach of duty. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals,

All Defendant of Missouri and MSU and John and Jane Does list as current or pending
added Defendants are RESPONSIBLE/COMMITED CRIME BECAUSE OF telling
Reed a blatant “shocking” thing as he must move to a city street... to tell citizens and
would shock the major portion of the United States Citizens if/when they learn of this
case.

27
3. Causation, The negligent act of all the Defendants was the proximate cause of the
damages to the plaintiff which was a denial of public access and Plaintiff Steven Reed
rights under the Constitution in violation of the First Amendment and
14 Amendment to the United States and Missouri Constitutions.

4. Injury Injuries to Plaintiff Steven Reed includes the denial of his rights to
political speech and to effect governmental functioning and emotional distress,
embarrassment, and Dignitary Harms (a person who holds a high rank or office, as
in the government or church)the nature which was committed against Plaintiff Steven
Reed) and Steven Reed. Some people have their first flare of psoriasis during a
particularly stressful time.

60. The current Instant Case Is RIPE for a hearing of the Constitutional Questions of
Law and Equality of the Citizens in the state according to Equal access and the
14 Amendment.

TORT/COUNT NUMBER 14 VIOLATION OF: 42 U.S.C. § 1983: US CODE -
SECTION 1983: CIVIL ACTION FOR DEPRIVATION OF RIGHTS AND BIAS
AGAINST REED

61. Steven Reed repeats and re-alleges and incorporates by reference the allegations in
paragraphs58 thru 60 above with the same force and effect as if herein set forth.

62. Under 1983 Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia, subjects, or
causes to be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured
by the Constitution and laws, shall be liable to the party injured in an action at law, suit
in equity, or other proper proceeding for redress.

63. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane

Does as discovery reveals are all causally responsible for constitutional injuries
and show a deliberate indifference to the rights of Steven Reed. The MSU Security

Guard should have taken the time to seek Supervision input on the legality of the
issues. Security Guard John Doe Number One RESPONSIBLE/COMMITED CRIME
BECAUSE OF THE POSITION HE IS IN and Security Guard committed a crime by
threatening and insisting REED leave and Security Guard did not check with his
superiors. Being in such a threatening tone would be “shocking” thing to tell citizens
and would shock the major portion of the United States Citizens if/when they learn of
this case. THE CITY OF SPRINGFIELD EMPLOYEES THE POLICE WHO
HAVE A SUBSTATION AT MSU and they have a responsibility to inform MSU
security of changes to the law and did not do so concerning a law that can have an effect
on all students and their right to petition and be involved in effecting public

28
discourse... FREE SPEECH ZONE ALL OF CAMPUS. Discovery will disclose
further facts for the JURY to look over conceming what level and responsibility the
City of Springfield, Missouri, and the Police Department has in the matter.

64. Steven Reed points out that participated under color of law, worked to violate
Steven Reed’s Constitutional Rights and make him leave under the threat of arrest since
the Security Guard was calling the Police SEE EXHIBIT NUMBER TWO The
Actual EVENT AND EXHIBIT TWO VIDEO OF ENCOUNTER OF SECURITY
GARD WITH PLAINTIFF STEVEN L. REED.

65. Security Guard John Doe Number One actions caused: deprivation of many rights,
privileges, or immunities secured by the Constitution and laws... which means the he
committed: “Breach of PUBLIC TRUST/Contract” and clearly Security Guard John

Doe Number One understood or should have understood if trained properly --- in
his capacity as servant of the people and _so Failure, without Legal Excuse, to

perform a duty required under a contract is a Breach of Contract and Breach of

Duty in his official capacities and as a representative of MSU and Damages should be
awarded to punish Security Guard John Doe Number One who committed a wrongful

act rather than to compensate an injured party for actual damages, exemplary damages

and punitive damages to make sure the tort or torts do not occur again.

66. The actions of the Security Guard John Doe Number One which are fully
incorporated herein, represent a breach of Defendants duties contained within their
oaths of office to protect and defend the State of Missouri and the U.S. Constitution.

67. The actions of Security Guard John Doe Number One, as described herein, have
denied and infringed upon the right to freedom of expression guaranteed to Steven Reed
by the First and Fourteenth Amendments to the United States Constitution.

68. The actions of MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals as described herein, were taken under color of state law in
direct violation of Plaintiffs constitutional rights and are therefore actionable
under 42 U.S.C. § 1983. As a direct result of Defendants’ actions, Plaintiff has
suffered a direct and immediate violation of his constitutional rights and is therefore
entitled to actual damages, exemplary damages and punitive damages and reasonable
attorneys’ fees, pursuant to Federal Rules of Civil Procedure Page 7 of 7,57, and
65_and_ 28 U.S.C. § 2201, to redress and remedy the violation, and to prevent
irreparable harm and future violations of her rights and the rights of others.

69. Steven Reed points to relevant cases and states that MSU is an arm of the state
government:

Monell v. Department of Social Services, 436 U.S. 658 (1978)

29
In Monell, the Supreme Court found that local governments, and local government
entities like the Department of Social Services, can be forced to pay money damages
for any “custom or policy” it practices that injures an individual. The Court was
interpreting the law known as § 1983 (quoted above), which allows individuals to sue
for money damages if their rights under the Constitution have been violated by a
government employee.

City of Canton v. Harris, 489 U.S. 378 (1989)

In Canton, the Supreme Court decided whether a city could be liable for money
damages for constitutional violations resulting from its failure to properly train its
employees. In this particular case, Geraldine Harris sued the city for depriving her of
her right, under the Due Process Clause of the 14th Amendment, to receive necessary
medical attention while in police custody. She argued that the city failed to train police
to assess when to provide medical attention to injured detainees.

70. The Court decided that a “failure to train” can be a basis for liability if the failure
to train reflects the government’s “deliberate” or “conscious” choice. If a city
showed deliberate indifference to the constitutional rights of those who come into
contact with its ill-trained employees, it could be forced to pay money damages to those
who get injured.

71. WHEREFORE, As a direct result of Defendant’s actions, the Steven Reed has
suffered direct and immediate violations of his constitutional rights and is therefore
entitled to Punitive Relief and damages, to redress and remedy of the violations, and to
prevent irreparable harm and future violations of his rights and the rights of

others. Security Guard John Doe Number One understood or should have
understood if trained properly --- in his capacity as servant of the people he has
sworn to an oath to uphold the State of Missouri and Federal Constitutions and so

Failure, without legal excuse, to perform a duty required under a contract is a
Breach of Contract and Breach of Duty in his official capacities Plaintiff Reed

request judgment for the DEPRIVATION OF RIGHTS by Security Guard John Doe
Number One severally, for actual, general, special, actual damages. exemplary
damages and punitive damages in the amount of $8 Million and further demands
Judgment against each of said Defendants jointly and severally, for punitive damages
in the amount of $2 Million Dollars, plus the cost of this action, including attorney's
fees, and such other relief deemed to be just and equitable.

COUNT/TORT 15: VIOLATIONS OF U.S.C. 1983, 1985,1986, 1988: THREAT

OF ARREST, IMPRISONMENT, KIDNAPING, AND HARASSMENT

72, Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 61-71 above with the same force and effect as if herein set forth.

73. Text of Section 1 of the Fourteenth Amendment to the United States Constitution:

30
All persons born or naturalized in the United States, and subject to the
jurisdiction thereof, are citizens of the United States and of the State wherein
they reside. No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any State
deprive any person of life, liberty, or property, without due process of law: nor
deny to any person within its jurisdiction the equal protection of the laws

74, At all times relevant herein, the conduct of Defendant Security Guard was subject
to 42 U.S.C. secs. 1983, 1985, 1986, and 1988 and other Jane Does, and other John
Does and The City of Springfield Police and MSU Security Guard, ......denied Reed
of both his right to liberty without due process of law and his right to equal protection
of the laws, and the due course of justice was impeded, in violation of the Fourth, Fifth,
Ninth, and Fourteenth Amendments of the Constitution of the United States and 42
U.S.C. sec. 1983.

75. Acting under the color of law, all Defendants MISSOURI STATE
UNIVERSITY, AKA as MSU Defendant: Defendants: Missouri State University
President Cliff Smart, Missouri State University Security Guard, Missouri State
University Board of Governors, City of Springfield and Chief of Police,
Missouri, Governor of Missouri, Library Staff, and Vice Presidents of Missouri
State University, And other John and Jane Does as discovery reveals as alleged,
worked a denial of Plaintiff's rights, privileges or immunities secured by the
United States Constitution and Missouri Law and Constitution and City
Ordinance and Federal law. (a) by depriving Plaintiff of his liberty without due
process of law by stopping Mr. Reed against his will of doing what the Constitution
allows. County of Sacramento v. Lewis 523 U.S. 833 (1998); Youngberg v. Romeo,
457 U.S. 307, 315 (1982);(b) by conspiring for the purpose of impeding and
hindering the due course of justice, with intent to deny Steven Reed equal
protection of laws, (c) by refusing or neglecting to prevent such deprivations and
denials to plaintiff, thereby depriving plaintiff of his rights, privileges, and
immunities as guaranteed by the Fourth, Fifth, and Fourteenth Amendments to
the Constitution of the United States. Bell v. Wolfish. 441 U.S. §20, 535, n. 16
(1979).

 

76. As a result of his concerted and unlawful and malicious, (3. (Law) With wicked or
mischievous intentions or motives; wrongful and done intentionally without just cause
or excuse; as, a malicious act. [1913 Webster] ) treatment by Defendant MSU Security
Guard, Steven Reed was deprived of both his liberty without due process of law and
his right to equal protection of the laws, and the due course of justice was impeded, in
violation of the Fifth and Fourteen Amendments of the Constitution of the United States
and 42 U.S.C. sec.. MSU Security Guard failed to follow rules of conduct set forth

by the city attorney in a memo to the chief of police of how to properly handle civil
rights and freedom of speech issues. TITLE 18 — CRIMES AND CRIMINAL

PROCEDURE

 

 

5) any citizen because he is or has been, or in order to intimidate such citizen or

any other citizen from lawfully aiding or encouraging other persons to participate,

31
without discrimination on account of race, color, religion or national origin, in an

of the benefits or activities described in sub-paragraphs (1) (A) through (1) (E) or
sub-paragraphs (2)(A) through (2)(F), or participating lawfully in speech or
peaceful assembly opposing any denial of the opportunity to so participate---shall
be fined under this title, or imprisoned not more than one year or both,

A. Acquiescence, Collusion and Neglect of MSU Attorneys to temper Police
Activities that Violated Steven Reed’s Rights under the US Constitution, Missouri
and City Laws.

 

77. In Monroe, the Supreme Court held that a police officer was acting "under color
of state law" even though his actions violated state law. This was the first case in
which the Supreme Court allowed liability to attach where a government official acted
outside the scope of the authority granted to him by state law. Since Monroe vy.
Pape was decided, an extensive body of law has developed to govern section 1983
claims.

 

59. (iii)... subjects or causes to be subjected..."

A local government is said to have an unconstitutional policy when it fails to
train its employees, and the failure to train amounts to deliberate indifference to an
obvious need for such training and the failure train will likely result in the employee
making a wrong decision. An unconstitutional policy may also exist if an isolated action
of a government employee is dictated by a "final policymaker, or if the authorized
policymaker approves a subordinate's decision and the basis for it. The Supreme Court
has rejected the notion that a plaintiff must meet a heightened pleading standard to state

a claim against a municipality for an unconstitutional custom or policy.

78. (iv)"... [any person to] the deprivation of rights..."

(v) "... shall be liable... in an action at law, Suit in equity, or other proper
proceedings for redress . .. " With respect to the extent of damages available, the
Supreme Court has noted that the basic purpose of a section 1983 damages award is
to compensate the victims of official misconduct, and therefore held that there is no
limit on actual damages if they can be proven. Further, state law sovereign immunity
and state law limitations on damages do not protect local governments from liability
under section 1983, and state laws requiring pre-suit notification prior to initiating an
action against the state or its subdivisions similarly do not apply. MSU Security
Guard John Doe Number One should have taken the time to seek Supervision input
on the legality of the issues. MSU Security Guard /COMMITED CRIME BECAUSE
OF THE POSITION HE IS IN and MSU Security Guard committed a crime by
threatening arrest by saying “he will bring in the police” even though there were no

 

32
signs posted on the building or around the entrance and he did not check with his
superiors and proceeded to tell Steven Reed if he did not leave he would be arrested
which was a blatant “shocking” thing to tell a citizens and would shock the major
portion of the United States Citizens if/when they learn of this case.

WHEREFORE, As a direct result of MSU Security Guard actions, Steven Reed has
suffered direct and immediate violations of his constitutional rights and is therefore
entitled to Punitive relief, declaratory relief, and damages, to redress and remedy of the
violations, and to prevent irreparable harm and future violations of his ri ghts and the
rights of others. Steven Reed demands judgment for the threatened arrest, jailing, and
kidnapping. Defendants threatening of Steven Reed and the denial of his Constitutional
rights of Freedom of Speech Defendants. Steven Reed demands a Jury decide the
Facts and any judgment against all the Defendants including MSU Security Guard and
John and Jane Does severally, for actual, general, special, actual damages. exemplary
damages and punitive damages in the amount of $8 Million and further demands
judgment against each of said Defendants jointly and severally, for punitive damages
in the amount of $2 Million Dollars, plus the cost of this action, including attorney’s
fees, and such other relief deemed to be just and equitable. “Punitive damages are
recoverable in sec. 1983 suit where the defendant’s conduct is motivated by an evil
motive or intent, or where it involves reckless or callous indifference to the plaintiff's
federally protected rights). Smith v. Wade, 461 U.S. 30,50-51 (1983). Money
damages are available for the loss of property rights and for violations of civil rights
done "under color of law”.

COUNT 16 VIOLATIONS OF 42 U.S.C. 1983: DETENTION

79. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 72-78 above with the same force and effect as if herein set forth.

80. Detention: The act of detaining or keeping back: a withholding. [1913 Webster]2.
The state of being detained (stopped or hindered): delay from necessity. [1913
Webster]3. Confinement; restraint: custody. [1913 Webster]. Defendants Cruse and
Officer Hicks with help from all other Defendants stopped and hindered Reed from
practicing his Constitutional Rights which were Violations of 42 U.S.C. Detention and
Constitutional Torts.

81. As a result of their unlawful detention and confinement and subsequent forcing of
Steven Reed under the threat of kidnapping or arrest and transport to jail to quit his
protected “Freedom of Speech Right to Petition”, Defendant MSU
Security Guard deprived Plaintiff Steven Reed of both his right to his liberty without
due process of law and his right to equal protection of the laws, the rights of political
association and the due course of justice was impeded, (trampled), in violation of the
Fifth and Fourteenth Amendments of the Constitution of the United States and 42 U.S.C.
sec. 1983.

$2. As a direct result of Defendant MSU Security Guard John Doe #1 actions, the

Plaintiff has suffered direct and immediate violations of his constitutional rights and is

33
therefore entitled to Punitive relief, and damages, pursuant to Federal Rules of Civil
Procedure 57 and 65 and 28 U.S.C. § 2201; and to redress and remedy of the violations,
and to prevent irreparable harm and future violations of his rights and the rights of
others.

WHEREFORE, As a direct result of Defendant Hicks actions, the Plaintiff has suffered
direct and immediate violations of his constitutional rights and is therefore entitled to
Punitive and actual damages, exemplary damages and punitive damages, to redress and
remedy of the violations, and to prevent irreparable harm and future violations of his
rights and the rights of others. Steven Reed demands judgment for the false
DETENTION and confinement against all the Defendants severally, for actual, general,
special, actual damages, exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be Just and
equitable.

COUNT 17 VIOLATIONS OF 42 U.S.C. 1983, 42 USC 1971ff: TORTS OF
COERCION, INTIMIDATION, AND DEFAMATION

83. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 79-82 above with the same force and effect as if herein set forth.

84, Steven Reed was placed on public display at the entrance to the Myers Library as
a criminal all the while Reed was under the threat of kidnapping or arrest and transport
to jail if he did not stop/quit his protected “Freedom of Speech”, “Right to Petition” and
the right to Free Political Association which was a violation of 42 U.S.C. 1983, 42 USC
1971 ff: Coercion, Intimidation and Defamation and Constitutional Violations and
Torts. Steven Reed was petitioning to place election issues on the ballot which is
protected by the First Amendment to the United States Constitution under the clause of
“Freedom of Speech and the Right to Petition for a Redress of Grievances.

85. Steven Reed believes this is*A CONTROLLING QUESTION OF
LAW”....., Officer Hicks should have taken the time to seek Supervision input on the
legality of the issues. MSU Security Guard IS RESPONSIBLE/COMMITED CRIME
BECAUSE OF THE LAW ENFORCEMENT POSITION HE IS IN and MSU
Security Guard committed a crime by threatening arrest even though there was no signs
posted on the building or around the entrance and he did not check with his superiors
and proceeded to tell Steven Reed if he did not leave he would be arrested which was a
blatant “shocking” thing to tell a citizens and would shock the major portion of the
United States Citizens if/when they learn of this case.

86. The effect as a result of Defendants concerted unlawful interfere with Steven
Reed’s individual's freedom of movement and Right to Freedom of Speech as allowed
by the State of Missouri and the United States Constitutions, Steven Reed was placed

on public display at the entrance to the Meyer Public Library as a criminal all the while

34
Reed was under the threat of kidnapping or arrest and transport to jail if he did not
stop/quit his protected “Freedom of Speech”, “Right to Petition”.

87, Defendant MSU Security Guard through these coercive, intimidating and defaming
actions deprived Steven Reed of both his right to liberty without due process of law and
his right to equal protection of the laws, and the due course of Justice was impeded, in
violation of the Fourth, Fifth, Ninth, and Fourteenth Amendments of the Constitution
of the United States and 42 U.S.C. sec. 1983.

WHEREFORE, Steven Reed Demands Judgment for violations OF 42 U.S.C. 1983, 42
USC 1971ff TORTS OF COERCION, INTIMIDATION DEFAMATION and
Defendants acting together in a conspiracy. Steven Reed demands Punitive
Damages, actual damages. exemplary damages and punitive damages against all the
Defendants MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals jointly and severally, Actual Damages, severally, for actual,
general, special, actual damages, exemplary damages and punitive damages in the
amount of $8 Million and further demands judgment against each of said Defendants
jointly and severally, for punitive damages in the amount of $2 Million Dollars, plus
the cost of this action, including attorney’s fees, and such other relief deemed to be just
and equitable. Money damages are available for the loss of property rights and for
violations of civil rights done "under color of law".

COUNT 18 VIOLATIONS OF 42 U.S.C. 1983, 42 USC 1985: CONSPIRACY

88. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 83-87 above with the same force and effect as if herein set forth.

89. “In order to prove civil conspiracy, the plaintiff must establish that two or more
persons with an unlawful objective, after a meeting of the minds, committed at least
one act in furtherance of the conspiracy and the plaintiff was thereby
damaged”. Steven Reed will find evidence in discovery that show
Defendant MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals were involved in and conspired to deny Steven Reed his
Constitutional Rights by working to stop REED from Petitioning.”

90. The Tort of Defendants violating 42 U.S.C. 1983. 42 USC 1985:
CONSPIRACY: was and continues by Defendants MISSOURI STATE
UNIVERSITY, AKA as MSU Defendant: Defendants: Missouri State University

35
President Cliff Smart, Missouri State University Security Guard, Missouri State
University Board of Governors, City of Springfield and Chief of Police,
Missouri, Governor of Missouri, Library Staff, and Vice Presidents of Missouri
State University, And other John and Jane Does as discovery reveals and other
Jane Does, and other John Does and Police Officer Hicks since all hereby named
Defendants were involved in a conspiracy to “stop Steven Reed from performing his
Constitutional Rights”. Federal Issues and Constitutional Questions/ Torts apply to
this case filed by Steven L. Reed since the Missouri State University is owned by the
State of Missouri and receives Federal taxpayer money and performs a PUBLIC
FUNCTION and is a STATE ACTOR.

91. The effort of Defendants Tort was Defendants conspired together to and did
“shut down Reed’s Petitioning efforts that day and in the past.

Governor of Missouri, MSU Security Guard, and other John and Jane Does was
causally responsible for his constitutional injury to Steven L. Reed and showed a
Deliberate Indifference on the part of Officer Hicks to the Rights of Reed. The
violations of Steven Reed’s Rights injury results are a natural, direct, uninterrupted
consequence and without which the injury would not have occurred. Proximate cause
is the primary cause of this Constitutional Injury.

We think it is clear that a damages action under § 812 is an action to enforce "legal
rights" within the meaning of our Seventh Amendment decisions. See, e. g., Ross v.
Bernhard, supra, at 396 _U. S. 533,396 U. S. 542; Dairy Queen, Inc. v. Wood.

supra, at 369 U. S. 476-477. A damages action under the statute sounds basically in
tort -- the statute merely defines a new legal duty, and authorizes the courts to

compensate_a_plaintiff for _the injury caused by the defendant's wrongful

breach, As the Court of Appeals noted, this cause of action is analogous to a number
of tort actions recognized at common law. Page 415 U. S. 196

 

92. Governmental officials generally act under color of law because the state has given
them the power to act; the link to the state is obvious. When individuals do not work
for the government, the under-color-of law inquiry still focuses on the connection
between the challenged action and the government. The question becomes whether
there is a sufficient link between the private individual and the state. The Supreme Court
has articulated four related standards to determine whether there is a sufficient
connection between the individual and the government such that the action by the
individual nevertheless constitutes action by the government: Joint actions, intertwined
relationships, state encouragement, and public function. Joint Actions occur when the
challenged action is committed by a person who does not work for the government; the
under-color-of-law inquiry focuses on the nature of the connections between the private
person and the state.

WHEREFORE, As a direct result of Defendant MSU Security Guard, and other John
and Jane Does actions, the Plaintiff Steven Reed has suffered direct and immediate
violations of his constitutional rights and is therefore entitled to Punitive Relief and
damages and actual damages, exemplary damages and punitive damages. to redress and

36
remedy of the violations, and to prevent irreparable harm and future violations of his
rights and the rights of others. Steven Reed demands judgment for VIOLATIONS
OF 42 U.S.C. 1983, 42 USC 1985: CONSPIRACY against’ all the Defendants as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,
special, actual damages, exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be just and
equitable.

COUNT 19 VIOLATIONS OF 42 U.S.C. 1985: TORT WAS CONSPIRACY TO
VIOLATE CIVIL AND POLITICAL RIGHTS INCLUDING ASSOCIATION

93. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 88-92 above with the same force and effect as if herein set forth including

94. Defendant MSU Security Guard and other John and Jane
Does committed Torts in violation of 42 U.S.C. 1985 by conspiring to violate Reed’s
Civil and Political Rights by stopping petitioning. The conspiring Tort occurred
with the meeting of the minds “under color of law” to deny Reed’s Freedom of
Speech and Civil and Political Rights.

95. The effect was Defendants denied Reed’s Rights to Petition which is guaranteed
by the Freedom of Speech Clause in the 1** Amendment to the Federal Constitution and
is echoed in the Missouri Constitution. The effect of Defendant MSU Security
Guard actions was violating Steven Reed’s civil rights to participate in the political
process and to have public access to public buildings. Defendants stopped Steven Reed
and any and all other citizens from getting signatures on petitions thereby stifling
freedom of speech, and stifling Reed and citizens from being involved in effecting
governmental functioning. The City of Springfield is using Law Enforcement via
Springfield Police to Violate the State and Federal Constitutional Rights of Steven
Reed and anyone else whom may want to petition at Missouri State University
such as he was doing... REED WAS Arrested in fall of 2000 and taken to jail while

doing a Volunteer Motor Voter Registration Drive.

96. Steven Reed was getting signatures on an election issue. The Missouri Secretary
of State website explains the petitioning process which is pretty close to being the same
in Missouri cities.

WHEREFORE, As a direct result of Defendant MSU Security Guard, and other John
and Jane Does actions, the Steven Reed has suffered direct and immediate violations
of his constitutional rights and is therefore entitled to Punitive and actual damages.
exemplary damages and punitive damages, to redress and remedy of the
violations. Steven Reed demands judgment for the CONSPIRACY TO VIOLATE
CIVIL AND POLITICAL RIGHTS and confinement against all the Defendants as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,

special, actual damages, exemplary damages and punitive damages in the amount of $8

37
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed 1o be Just and
equitable.

COUNT 20 MALICIOUS PROSECUTION; INTENTIONAL TORT
VIOLATIONS OF 42 U.S.C. 1983 REFUSING OR NEGLECTING TO
PREVENT

97. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 93-06 above with the same force and effect as if herein set forth.

98. Defendant MSU Security Guard, and other John and Jane Does, (Neglected
to prevent denial of Constitutional Rights), other Jane Does, and other John Does
and The City of Springfield, Police Officer Hicks committed Torts including
violating 42 U.S.C. 1983 and were in direct conflict with ruling of the United States
Supreme Court by Refusing or Neglecting to Prevent the stopping and not
allowing Steven Reed to petition on “Public Property” which is protected by the
First Amendment and encouraged by the United States Supreme Court which
said:

99. "We have recognized this right to petition as one of the most precious of the
liberties safeguarded by the Bill of Rights," Justice Sandra Day O'Connor wrote

for the Court, "and have explained that the right is implied by the very idea of a

government, republican in form." _O’Connor further observed that the First
Amendment petition clause says nothing about success in petitioning — "it speaks

simply of the right of the people to petition the Government for a redress of
grievances."

100. The effect was that at all times relevant to this Complaint, Defendant MSU
Security Guard, and other John and Jane Does was acting under the direction and
in joint control of Missouri State University and other John Does. Acting under
color of law and pursuant to official policy or custom other Jane Does, and other
John Does knowingly, recklessly, or with gross negligence failed to instruct,
supervise, control, and discipline on a continuing basis and all parties failed in
their duties by refraining from breaking the law by denying Plaintiff Reed his
“Freedom of Speech” rights and refrain from threatening arrest of Steven Reed if
he did not stop immediately:

Defendant MSU Security Guard, and other John and Jane Does are guilty of:
a. unlawfully and maliciously harassing a citizen who was acting in

accordance with his constitutional and statutory rights, privileges, and
immunities,

38
b. unlawfully and maliciously threatening arrest and kidnapping, and threats
of charging Plaintiff Reed with a crime and prosecuting him when Steven Reed
was simply acting in accordance with his constitutional and statutory rights,
privileges, and immunities,

¢. conspiring to violate the rights, privileges, and immunities guaranteed to
Steven Reed by the Constitution and laws of the United States and the laws
of the State of Missouri; and City Codes,

d. otherwise depriving Plaintiff Reed of his constitutional and statutory
rights, privileges, and immunities.

e. MSU Security Guard and other John and Jane Does should have taken the
time to seek Supervision input on the legality of the issues. MSU Security Guard,
and other John and Jane Does COMMITED POSSIBLE CRIME POSITION HE
IS IN and Officer Thomas Hicks committed a crime by threatening arrest even
though there was no signs posted on the building or around the entrance and he did
not check with his superiors and proceeded to tell Steven Reed if he did not leave
he would be arrested which was a blatant “shocking” thing to tell a citizens and
would shock the major portion of the United States Citizens if/when they learn of
this case.

101. All Defendants had knowledge or, had they diligently exercised that duties to
instruct, supervise, control, and discipline on a continuing basis, should have had
knowledge that the wrongs conspired to be done, as heretofore alleged, were about
to be committed. Defendant MSU Security Guard, and other John and Jane
Does and John and/or Jane Does had power to prevent or aid in preventing the
commission of said wrongs, could have done so by reasonable diligence, and
knowingly, recklessly, or with gross negligence failed or refused to do so.

102. Defendants MSU Security Guard, and other John and Jane Does and other
Jane Does, and other John Does directly or indirectly, under color of law,
approved or ratified the unlawful, deliberate, malicious, reckless, and wanton
conduct of Defendants.

103. As a direct and proximate cause of the negligent intentional acts of the
Defendants MSU Security Guard, and other John and Jane Does, Plaintiff
suffered effects of severe stress and mental anguish, some physical personal injury
inability to sleep and function, standing in the community in connection with the
deprivation of his constitutional and statutory rights guaranteed by the Fifth and
Fourteenth Amendments of the Constitution of the United States and protected by
42 U.S.C. sec. 1983.

WHEREFORE, As a direct result of Defendant MISSOURI STATE UNIVERSITY,
AKA as MSU Defendant: Defendants: Missouri State University President Cliff
Smart, Missouri State University Security Guard, Missouri State University

39
Board of Governors, City of Springfield and Chief of Police, Missouri, Governor
of Missouri, Library  Staff,and Vice Presidents of Missouri State
University, And other John and Jane Does as discovery reveals the Plaintiff has
suffered direct and immediate violations of his constitutional rights and is therefore
entitled to Punitive and Relief and damages, to redress and remedy of the
violations. Steven Reed demands judgment for the VIOLATIONS OF 42 U.S.C.
1983 REFUSING OR NEGLECTING TO PREVENT and confinement against all
the Defendants as discovery reveals jointly and severally, Actual Damages, severally,
for actual, general, special, actual damages, exemplary damages and punitive
damages in the amount of $8 Million and further demands judgment against each of
said Defendants jointly and severally, for punitive damages in the amount of $2 Million
Dollars, plus the cost of this action, including attorney’s fees, and such other relief
deemed to be just and equitable.

COUNT 21 MALICIOUS ABUSE OF PROCESS: VIOLATIONS OF 42 U.S.C.
1983: AND THE TORT OF MALICIOUS PROSECUTION

104. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 97-103 above with the same force and effect as if herein set forth.

105. Defendant MSU Security Guard, and other John and Jane
Does Participated in the Torts instituted implied criminal processes against Steven
Reed with malice by telling him to Stop, Leave, or be Arrested in a Public Place, (stop
his activity on a “PUBLIC SIDEWALK”), for simply carrying out his rights protected
by the State and Federal Constitutions.

106. The threats, intimidation, and stated possible arrest and kidnapping of Steven
Reed were not based on any probable cause, that is the state of the facts in the mind of
the prosecutor would not lead a man of ordinary caution and prudence to believe or
entertain an honest or strong suspicion that Reed was guilty of trespassing in front of a
“state-owned” building which allows “freedom of speech” from citizens to
occur. Reed could not be guilty of trespassing on public property. If anyone was
guilty of a crime it was MSU Security Guard, and other John and Jane
Does threatening an arrest for trumped-up false claims and the fact that
Defendant MSU Security Guard, and other John and Jane Does did not consult with
the prosecutor before telling Plaintiff Reed that he would arrest him on the spot if Reed
did not leave right away.

(a) Itis unknown who all actually played an active part or indirect role in the initiation
of the attempted criminal proceedings but certainly: All Defendant MSU Security
Guard, and other John and Jane Does played an active part in the initiation of
the possible criminal proceedings;

(b) Leadership of the Police Department may have played an active part.

(c) MSU Security Guard called Springfield Police asking them to come to the MSU
library.

40
(d)_ All Defendants knew or should have known they all had a duty to ascertain
whether there was reasonable and probable cause for a prosecution and the threat

there of;

 

(ec) Defendant MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals breached their duty:

(f) Defendants and others unknown instigated or participated in the denial and
threatened arrest of Plaintiff Reed for exercising his “First Amendment Rights”

107. OBSTRUCTION OF JUSTICE--- Steven L. Reed was Arrested in fall of 2000

(and taken to jail while doing Volunteer Motor Voter Registration Drive when US
Senator---Vice_President_Candidate Joseph Lieberman was at Missouri State
University PLACED ON A YEAR PROBATION Steven Reed was setting up
table in free speech area to do volunteer voter registration when Police Officer

said no he was not going to do that and Reed was taken to jail. Steven L. Reed
had to have a relative go to jail and pay $100 to bail out of jail and arrest stayed

on REED’S record effecting his employment negativity and costly yearly decreases

in income.

Missouri State University has had a history from _then forward of bullying,

harassing, intimidation, threats and humiliation that has created mental distress for
Reed.

 

 

108. STEVEN REED WILL SEEK IN DISCOVERY ANY AND ALL RECORDS
THAT EXIST OF A CONSPIRACY AND COVER UP OF ALL PARTIES OVER
THE DENIAL OF STEVEN L. REED’S RIGHTS.

109. WHICH MEANS THIS COURTHAS BEEN NOTIFIED OF

OBSTRUCTION OF JUSTICE THAT NEEDS INVESTIGATED BY A GRAND
JURY AND THE UNITED STATES JUSTICE DEPARTMENT.

110. 18 U.S.C. § 1512 USCODE Section 1512: Tampering with a witness, victim,

or an informant:

(i)_withhold testimony, or withhold a record, document....

 

111. All Defendants Et Al. Missouri State University President Cliff Smart,
Missouri State University Board of Governors, Governor of Missouri, MSU
Security Guard, and MSU Security Guard other Jane Does, and other John Does
are believed to be liable under the doctrine of Respondent superior.

41
112, “Effect_is The Bill of Rights, Free Speech is a protected right for
everyone. Most people don’t realize that 200 years have passed since the First
Amendment was ratified... and in those 200 years people have fought hard to make sure
that when the boundaries of “free speech” evolve, the original intent of the Founding
Fathers remains true...and Steven Reed was denied and is still denied Free Speech

allowed by the Bill of Rights”.
A. 14'* Amendment Equal Protection and Equal Access guaranteed to all United

States Citizens was denied Steven Reed.

 

 

 

113. The effect of the actions of all Defendants, Et Al. and MSU Security Guard is
to Deny Steven Reed the RIGHTS that everyone is entitled to: Freedom of Speech
is the right to freely express yourself - encompassing all types of expression, including
the freedom to create and distribute movies, take photographs, paint, write songs, make
up dances, dress how you want. The new Missouri Law makes all MSU Security
Guard Actions were to Deny Steven Reed: The most basic component of freedom
of expression is the right of freedom of speech. The right to freedom of speech allows
individuals to express themselves without interference or constraint by the government.
The Supreme Court requires the government to provide substantial justification for the
interference with the right of free speech where it attempts to regulate the content of
the speech.

WHEREFORE, As a direct result of Defendant MSU Security Guard actions, the
Plaintiff has suffered direct and immediate violations of his constitutional rights and is
therefore entitled to Punitive and actual damages, exemplary damages and_ punitive
damages and damages, to redress and remedy of the violations. Steven Reed demands
Judgment for the VIOLATIONS OF 42 U.S.C. 1983: and the TORT of
MALICIOUS PROSECUTION and confinement against all the Defendants as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,
special, actual damages, exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be just and
equitable.

COUNT 22: FALSE ARREST AND IMPRISONMENT: MALICIOUS ABUSE
OF PROCESS

114. Plaintiff repeats and re-alleges and incorporates by reference the allegations in
paragraphs 104-113 above with the same force and effect as if herein set forth.

Tort committed is: Title 42 Chapter 21 at 1985 (3) Depriving persons of rights or
privileges:

115. Defendant MSU SECURITY GUARD maliciously used his authority positions
to commit a Tort of stopping Steven Reed from his constitutional rights to petition and
freedom of speech and Defendants maliciously used there authority positions to

42
accomplish some ulterior purpose for which it was not designed or intended, or which
was not the legitimate purpose of the particular —_ process
employed............. Defendants KNEW/OR SHOULD HAVE KNOWN that his

actions of shutting down REED’S petition gathering and shutting down his right
of freedom of speech and free political association and was a form of intimidation,

coercion, and misrepresentation.

116. Defendant MSU SECURITY GUARDisliable under the doctrine
of Respondent superior because “Doctrine of Respondent superior implies the
responsibility of the superiors on the actions done by their employees or subordinates
and thereby since MSU SECURITY GUARD did not contact the Police or Sergeant,
Commanders, or Lieutenants he Contributed to the Liability of Respondent Superior
Jor the loss of Steven Reed’s Constitutional Rights. SECURITY GUARD was calling
Police to have Steven L. Reed Arrested) SECURITY GUARD said REED would need
to go to a public street like Grand Street. By denying Steven Reed's Constitutional
Rights under the color of law committed a crime and must compensate his victim Steven
Reed.” MSU Security Guard should have been told of the state law being a free speech

117. Defendants MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals violated Title 42 Chapter 21 at 1985 (3) Depriving
persons of rights or privileges: If two or more persons in any State or Territory
conspire to go in disguise on the highway or on the premises of another, for the
purpose of depriving, either directly or indirectly, any person or class of persons
of the equal protection of the laws, or equal privileges and immunity under the
laws....the party so injured or deprived may have an action for the recovery of
damages occasioned by such injury or deprivation, against any one or more of the

conspirators.

118. In... Horace E. RHODES, et al., Plaintiffs, vy. CITY OF WICHITA, Kansas, et al.,
Defendants 516 F.Supp. 501 (1981) Civ. No. 77-1488.US D. Ct, Kansas made clear
that Plaintiffs' claims against the City present a much closer question.....they are
entitled to bring an action against the City directly under the Fourth and Fourteenth
Amendments, they further contend that the traditional common law doctrine
of respondeat superior, under which a master is liable for his servant's torts, is
applicable in such an action... The Court noted that infringement of constitutional rights
resulted in a personal right to aremedy. Furthermore, the court held that allowing a
direct cause of action against the city served the additional policies of allowing for a
more realistic opportunity to be made whole for the harm done and deterring future
wrongdoings... The court denied the summary judgment motions of the police officers
and city.

43
119, The Effect of MSU SECURITY GUARD was he Conspired to interfere with
civil rights (42 U.S.C._1985(3).) was committed by him and goal was to collide
to stop Steven Reed from getting signatures and make sure he understood they are
the authority figures whom decide such issues and that they themselves are the
final word.

SENATE BILL NO. 93 98TH GENERAL ASSEMBLY OF MISSOURI Free Speech
Zone

WHEREFORE, As a direct result of Defendant the Plaintiff has suffered direct and
immediate violations of his constitutional rights and is therefore entitled to Punitive and
Compensatory Relief and damages, to redress and remedy of the violations. Steven
Reed demands judgment for the MALICIOUS ABUSE OF PROCESS and
confinement against all the Defendants jointly and severally, for actual, general, special,
and actual damages, exemplary damages and_punitive damages in the amount of
$100,000 and further demands judgment against each of said Defendants MISSOURI
STATE UNIVERSITY, AKA as MSU Defendant: Defendants: Missouri State
University President Cliff Smart, Missouri State University Security
Guard, Missouri State University Board of Governors, City of Springfield and
Chief of Police, Missouri, Governor of Missouri, Library Staff, and Vice
Presidents of Missouri State University, And other John and Jane Does as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,
special, actual damages, exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be Just and
equitable.

COUNT/TORT 23_ FALSE ARREST AND/OR THREAT OF: VIOLATION OF
CIVIL RIGHTS ACTS of 1964 and 1968 AND AS AMENDED

120. Steven Reed repeats and re-alleges and incorporates by reference the allegations
in paragraphs 114 thru 119 above with the same force and effect as if herein set forth.

121. Defendant MSU Security Guard and John and Jane Does committed the
Tort of Violating interfering with CIVIL RIGHTS ACTS of 1964 and 1968 and All
Defendants participated in a Conspiracy to violate civil rights. (42
U.S.C, 1985(3).) TITLE 42 > CHAPTER 21 > SUBCHAPTER [>
§ 1985 Depriving persons of rights or privileges:

122. or attempted to interfere by threats, intimidation, or coercion with Plaintiffs
exercise and enjoyment of his rights—e.g., his rights to his liberty, his right to petition
on public property and to urge others to participate in the political process; and his nght
to due process---secured by the state and federal constitutions or laws of the United
States and/ or the State of Missouri. MSU Security Guard and other Jane Does, and
other John Does are believed to be liable under the doctrine of Respondent
Superior.

44
123. The Effect was that at all times relevant herein, the conduct of Defendant MSU
Security Guard and John Doe and Jane Does was subject to the Civil Rights Acts of
1964 and 1968 and as Amended. The Effect of what all Defendants did was under
color of state, Steven Reed’s liberty was threatened, and he was intimidated and coerced
into not engaging his right to “freedom of Speech and Petitioning in front of the MSU
Library in Springfield, Missouri or otherwise take part in/or use of public
accommodations that receives federal and state monies..

 

124. As a direct and proximate result and EFFECT of the Defendants, Steven Reed was
intimidated and put in continuing anxiety and has suffered damages including but not
limited to the aforesaid damages. All Defendants participated in a Conspiracy to
violate civil rights. (42 U.S.C. 1985(3).) TITLE _ 42 > CHAPTER
21 > SUBCHAPTER I > § 1985 Depriving persons of rights or privileges:

125._If two or more persons in any State or Territory conspire or go in disguise

on the highway or on the premises of another, for the purpose of depriving, either
directly or indirectly, any person or class of persons of the equal protection of the
laws, or of equal privileges and immunities under the laws; or for the purpose of
preventing or hindering the constituted authorities of any State or Territory from
giving or securing to all persons within such State or Territory the equal
protection of the laws; or if two or more persons conspire to prevent by force,
intimidation, or threat, any citizen who is lawfully entitled to vote, from giving his

support or advocacy in a legal manner, toward or in favor of the election of any
lawfully qualified person as an elector for President or Vice President, or as a
Member of Congress of the United States; or to injure any citizen in person or
property on account of such support or advocacy; in any case of conspiracy set
forth in this section, if one or more persons engaged therein do, or cause to be done,
any act in furtherance of the object of such conspiracy, ............ whereby another
is injured in his person or property, or deprived of having and exercising any right

or privilege of a citizen of the United States, the party so injured or deprived may

have_an_ action for the recovery of damages occasioned by such injury or
deprivation, against_any one or more of the conspirators. Missouri State
University Security Guard should have taken the time to seek Supervision input on
the legality of the issues and IS RESPONSIBLE/COMMITED CRIME BECAUSE OF
THE LAW ENFORCEMENT POSITION HE IS IN and MSU Security Guard
committed a crime by threatening to arrest even though there was no signs posted on
the building or around the entrance of library and he did not check with his superiors
and proceeded to tell Steven Reed if he did not leave he would be arrested which was a
blatant “shocking” thing to tell a citizens and would shock the major portion of the
United States Citizens if/when they learn of this case.

WHEREFORE, As a direct result of Defendant’s actions, the Plaintiff has suffered
direct and immediate violations of his constitutional rights and is therefore entitled to

Punitive and actual damages. exemplary damages and punitive damages, to redress and

remedy of the violations. Steven Reed demands judgment for the VIOLATION OF
CIVIL RIGHTS ACTS of 1964 and 1968 and as AMENDED and confinement
against all the Defendant MSU Security Guard as discovery reveals jointly and

45
severally, Actual Damages, severally, for actual, general, special, actual damages.
exemplary damages and punitive damages in the amount of $8 Million and further
demands judgment against each of said Defendants jointly and severally, for punitive
damages in the amount of $2 Million Dollars, plus the cost of this action, including
attorney's fees, and such other relief deemed to be just and equitable.

COUNT/TORT 24 FALSE ARREST AND/OR THREAT OF:

126. Steven Reed repeats and re-alleges and incorporates by reference the allegations
in paragraphs 120 thru 125 above with the same force and effect as if herein set forth.

127, Security Guard implied said he would arrest Steven Reed if he did not
leave: STEVEN L. REED WAS BEING DETAINED.

128. In Serra vy. Lappin, 600 F.3d 1191 (9th Cir, Cal. 2010), the court held that false
imprisonment is the non-consensual, intentional confinement of a person, without
lawful privilege, for an appreciable length of time, however short. The essential
elements of false imprisonment are willful detention, lack of consent, and absence of
authority of law.

129, False imprisonment is often accompanied with force or threat of force, and a
consent obtained by such force or threat of force is invalid. At common law, false
imprisonment is recognized as a misdemeanor.

130. False Imprisonment and Civil Actions

131. Ina civil action for false imprisonment, all persons who personally participate or
cause an unlawful detention will be held liable. A civil action for false imprisonment
can be invoked only if there is an unlawful restraint on freedom of movement or
personal liberty of a person against his/her will. Likewise, persons other than those who
actually cause an imprisonment can be held jointly liable with others, as instigators or
participants in a civil action.

132. A tort of false imprisonment can also be committed by words, acts, or by both. To
recover damages for false imprisonment, the plaintiff must establish that:

a. the defendant intended to confine the plaintiff:

b. the plaintiff was conscious of the confinement;

c. the plaintiff did not consent to the confinement; and

d. the confinement was not otherwise permitted.

In a suit for false imprisonment, the damages awarded will include compensation:

a. for bodily and mental suffering caused by the imprisonment

133. However, while awarding damages for a tort of false imprisonment the court shall
take into consideration the following elements such as physical suffering, mental

46
suffering and humiliation, loss of time and interruption of business, reasonable and
necessary expenses incurred, and injury to reputation.

134. False Imprisonment as a Crime

135. The general principles applied to false imprisonment as a crime and a tort are the
same. The only difference being that principles applied in the criminal prosecution of
false imprisonment are general laws of criminal jurisprudence. In order to constitute an
offense of false imprisonment, a threat of force, a threat of arrest, and a belief that a
person's personal liberty will be violated are sufficient. The elements that constitute the
offense of false imprisonment are intention to confine a detainee within boundaries
arranged by a defendant; total restraint of a detainee with no room for escape: detention
against a detainee's will; detainee must be aware that s/he is confined illegally and s/he
should not have consented to detention; unlawful restraint or confinement; actual
restraint of a detainee's freedom of movement; and interference with a detainee's liberty.

136. MSU Security Guard made threats to Steven Reed of unlawful restraint and arrest
upon his freedom of movement.

137. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals are believed to be liable under the doctrine
of Respondent superior.

138, As a direct and proximate result of the Defendants, Plaintiff Reed was intimidated
and put in continuing anxiety and has suffered damages including but not limited to
the afore said damages.

139. Negligence was committed by MSU Security Guard who did not understand
the Constitution and thereby acted like Steven Reed is mentally defective. THE
ACTIVITY OF PETITIONING IS legal according to the USA and Missouri
Constitutions.

WHEREFORE, As a direct result of Defendant MSU Security Guard actions, the
Plaintiff has suffered direct and immediate violations of his constitutional ri ghts and is
therefore entitled to Punitive and actual damages. exemplary damages and punitive
damages. to redress and remedy of the violations. Steven Reed demands judgment for
the FALSE ARREST AND/OR_ THREAT OF confinement against MSU Security
Guards as discovery reveals jointly and severally, Actual Damages, severally, for
actual, general, special, actual damages. exemplary damages and punitive damages in
the amount of $8 Million and further demands judgment against each of said
Defendants jointly and severally, for punitive damages in the amount of $2 Million
Dollars, plus the cost of this action, including attorney’s fees, and such other relief
deemed to be just and equitable.

47
COUNT 25: THREAT OF ASSAULT and BATTERY and DEFAMATION OF
CHARACTER

140. Plaintiff Reed repeats and re-alleges and incorporates by reference the allegations
in paragraphs 126 thru 139 above with the same force and effect as if herein set forth.

141. Plaintiff Reed is a reasonable person who does not have a history of mental
disease or afflictions, and does not have a history of criminal behavior.

142. When a person is presented any evidence that crimes have been committed
they have a duty to see that the proper law enforcement are notified. If they do
not that may become part of the conspiracy or considered to be aiding and abetting
in the crime(s). 18 USC 18 § 4. Misprision of felony. Whoever, having knowledge
of the actual commission of a felony cognizable by a court of the United States,
conceals and does not as soon as possible make known the same to some judge or
other person in civil or military authority under the United States, shall be fined
under this title or imprisoned not more than three years, or both.

143. “FIRST IMPRESSION OF STATE LAW” OF SENATE BILL NO. 93
98TH GENERAL ASSEMBLY OF MISSOURI OF WHICH MANDATES ALL-
STATE FUNDED INSTITUTIONS OF HIGHER LEARNING THAT ARE
FUNDED IN PART BY THE STATE BE “FREE SPEECH ZONES” AND THIS
INSTANT CASE CONCERNS IS FIRST TIME A CASE HAS _BEEN FILED
CONCERNING THIS LAW PASSED BY THE GOVERNOR AND MISSOURI
STATE LEGISLATURE

 

144. MSU SECURITY GUARD did not contact superiors at all. Please
see EXHIBIT # 4 Police Chief Memo from Gordon Loveland: Page 2. “If the
officer is in doubt whether the conduct violates an ordinance, then he should refer
the manager of the business to the prosecutor’s office to filea complaint.

145. Missouri State University Security Guard sought to discredit and defame
Plaintiff Reed by acting like he did not know what he was talking about in front
of the public who were going in and out the Job Council.

146. MISSOURI STATE UNIVERSITY, AKA _ as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals are believed to be liable under the doctrine
of Respondent superior.

WHEREFORE, As a direct result of Defendant MSU Security Guard actions, the
Plaintiff has suffered direct and immediate violations of his constitutional rights and is

therefore entitled to Punitive and actual damages, exemplary damages and punitive

damages, to redress and remedy of the violations. Steven Reed demands judgment for

48
the THREAT_OF ASSAULT and BATTERY and DEFAMATION OF
CHARACTER against all the Defendants jointly and severally, for actual, general,
special, compensatory damages further demands judgment against each of
said Missouri State University Security Guard jointly and severally, for punitive as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,
special, actual damages, exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be just and
equitable.

COUNT 26 CONSPIRACY, INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS AND MENTAL CRUELTY

147. Plaintiff Reed repeats and re-alleges and incorporates by reference the allegations
in paragraphs 140 thru 146 above with the same force and effect as if herein set forth.

148. Defendant MSU Security Guard, and other Jane Does, and other John Does
intentionally and deliberately inflicted emotional distress on Steven Reed by
maliciously, or by abusing the lawful process by unlawful purpose, or by conspiring
against Plaintiff Reed, or by interfering with his state and federal civil rights by threats,
coercion, or intimidation, or knew or should have known that emotional distress was
the likely result of their conduct.

149. Defendant MSU Security Guard conduct was extreme and outrageous, beyond all
possible bounds of decency and utterly intolerable in a civilized community,

150. The actions of the Defendants were the cause of Steven Reed’s distress.
151. Plaintiff is a reasonable man.

132. The emotional distress sustained by Plaintiff knowing the Defendant MSU
Security Guard was violating his rights along with the citizens’ rights was/is severe and
of a nature no reasonable man/person could be expected to endure.

153. Asa result of the Defendants’ extreme and outrageous conduct, Steven Reed was,
is and, with a degree of likelihood, will continue to be emotionally distressed due to
the intentional exclusion and denial of rights. Intimidation is conduct reasonably
calculated to put another in fear and the acts of the defendant must constitute
intimidation to an ordinary, reasonable person. United States v. Bartolotta, 153
F. 3d 875 (1998).

154. Intentional infliction of emotional distress was caused by Defendant MSU
Security Guard because Steven Reed knows state and federal law requires citizens
to have the right to petition in public places. The tort of intentional infliction of
emotional distress has four elements: (1) the defendant must act intentionally or
recklessly; (2) the defendant's conduct must be extreme and outrageous; and (3)

 

49
the conduct must be the cause (4) of severe emotional distress. In all four causes
it is clear Defendant MSU Security Guard stopped Steven Reed knowing it would
cause him MENTAL STRESS.

155. Defendant Springfield Police Officer Thomas Hicks, other Jane Does, and
other John Does are believed to be liable under the doctrine of Respondent
superior.

WHEREFORE, As a direct result of Defendant’s actions, the Plaintiff has suffered
direct and immediate violations of his constitutional rights and is therefore entitled to
Punitive and_actual damages, exemplary damages and punitive damages, to redress and
remedy of the violations. Steven Reed demands judgment for the CONSPIRACY.
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AND MENTAL
CRUELTY against all the Defendants including Defendant MSU Security Guard as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,
special, actual damages, exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be just and
equitable.

 

COUNT 27:_ THREAT OF FALSE ARREST: VIOLATION OF CIVIL
RIGHTS ACTS of 1964 and 1968 and as AMENDED

139. Steven Reed repeats and re-alleges and incorporates by reference the allegations
in paragraphs 147 thru 1 above with the same force and effect as if herein set forth.

140. At all times relevant herein, the conduct of all Defendants (Violated), were
subject to the Civil Rights Acts of 1964 and 1968 and as Amended.

141. Defendant MSU Security Guard interfered with and/or attempted to
interfere with by threats, intimidation, or coercion with Plaintiff's exercise and
enjoyment of his rights-- e.g., his rights to his liberty, his right to petition on public
property and violations of the First Amendment and his right to free speech.

142. Thus, under color of state, Plaintiff Reed's liberty was threatened, and he was
intimidated and coerced into stopping his efforts to petition on public property.

143, As a direct and proximate result of the conduct of the MSU Security Guard,
Plaintiff was intimidated and put in continuing anxiety and suffered damages including
but not limited to the aforesaid damages.

144, Defendant MSU Security Guards, other Jane Does, and other John Does are
liable under the doctrine of Respondent superior.

WHEREFORE, As a direct result of Defendant MSU Security Guard actions, the
Plaintiff has suffered direct and immediate violations of his constitutional ri ghts and is

50
therefore entitled to Punitive and actual damages. exemplary damages and _punitive
damages, to redress and remedy of the violations. Steven Reed demands judgment for
the VIOLATION OF CIVIL RIGHTS ACTS of 1964 _and_ 1968 and _as
AMENDED against as _ discovery reveals jointly and severally, Actual
Damages, severally, for actual, general, special, actual damages, exemplary damages
and punitive damages in the amount of $8 Million and further demands judgment
against each of said Defendants jointly and severally, for punitive damages in the
amount of $2 Million Dollars, plus the cost of this action, including attorney’s fees, and
such other relief deemed to be just and equitable.

COUNT 28 ASSAULT __AND BATTERY AND DEFAMATION OF
CHARACTER AND THREAT OF FALSE ARREST AND ABUSE OF POWER

145. Steven Reed repeats and re-alleges and incorporates by reference the allegations
in paragraphs | thru 144 above with the same force and effect as if herein set forth.

146. At all times herein, the Defendant MSU Security Guard acted with intention or
threat of confining, (Threat of False Arrest), Steven Reed within fixed boundaries

and/or arrest and taken to jail. Security Guard said “You can go petition out on the
street.” SEE VIDEO EXHIBIT SUPPLIED TO THIS COURT.

147. As a direct and proximate result of the conduct of the Defendant MSU Security
Guard, Steven Reed was intimidated and put in continuing anxiety and suffered
damages including but not limited to the aforesaid damages.

148. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals are liable under the doctrine of Respondent superior.

WHEREFORE, As a direct result of Defendant MSU Security Guards actions, the
Plaintiff has suffered direct and immediate violations of his constitutional ri ghts and is
therefore entitled to Punitive and actual damages. exemplarv damages and punitive
damages, to redress and remedy of the violations. Steven Reed demands judgment for
the COUNT/TORT of THREAT OF FALSE ARREST against all the Defendants as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,
special, actual damages. exemplary damages and punitive damages in the amount of $8
Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be Just and
equitable.

COUNT 29: TORT OF ASSAULT AND BATTERY AND DEFAMATION OF

CHARACTER AND TORT OF NEGLIGENCE AND WILFUL DISREGARD
——— EE EEEEMEISENCE AND WILFUL DISREGARD

OF LAW BY SECURITY GUARD

51
149, Plaintiff Steven Reed repeats and re-alleges and incorporates by reference the
allegations in paragraphs 145 thru 148 above with the same force and effect as if herein
set forth.

150. Steven Reed is a reasonable personable person, who does not have a history of
mental disease or afflictions, was not drunk or under the influence of drugs during the
times at issue in this complaint, and does not have a history of criminal behavior.

151, Defendants did not have probable cause to threaten Plaintiff Steven Reed with
arrest for petitioning or abuse of his freedom of speech.

152. Defendants sought to discredit and defame Plaintiff in front of the MSU Library
and the patrons visiting it.

THESIS INTRODUCTION

“The Legal Rule is from the Supreme Court that being the Rule of Law, no state

shall...deny to any person within its jurisdiction the equal protection of the laws.”

153. MSU has denied Steven L. Reed the right to petition and his right to freedom
of speech and the right of political association and the right to register voters form

1996 until 2018 because of BIAS and Disdain and disapproval of Steven L. Reed’s right
to effect governmental functioning. The Issue is the 14°" amendment. The Legal Rule

       

is from the Supreme Court being the Rule of Law, “no state shall...deny to any person
within its jurisdiction the equal protection of the laws.” Legal Analysis is that the
United States Supreme Court’s conception of Liberty rest in large part under “Due
Process” and the Court has expanded the rights to include “those rights that are essential
to the ordinary pursuit of happiness by free men.”, Meyer v. Nebraska, 262 US. 390,
399 (1923)

Southwest Missouri State University now known as Missouri State University has
had a long history of Bias, Bullying and Harassment against Steven L. Reed and has
used tax payer monies from federal pell grants to help fund those efforts.

154. Steven L. Reed hereby_sues_under .... Federal and State Constitutions

Amendments....and new State Law, and the Equal Treatment Clause since Reed has
been targeted because of his community action in the community... some say he helped
clear the way for future activist. Steven L. Reed hereby pleads a cause of action, the
petition must state allegations of fact in support of each essential element of the cause

pleaded which Steven L. Reed has set forth in this document.

52
155. This cause of action is as follows and concerns torts of denying Freedom of
Speech in violation of Missouri Statute and the United States Constitution and
under color of law denying right and freedoms guaranteed to the People in what

we refer to as a free State and Nation and a Democracy based on free flow of ideas.

156. The Facts of the case are that Steven L. Reed has been know over a 20 year period
as the main activist in southwest Missouri and helped the pave the way for others to be
active. In the current action it was likely his arrest in 2000 by SMSU ---MSU that
caused the Governor to pass the bill this case is brought under which is:

Senate Bill 93 of the State of Missouri with is EXHIBIT #3.

 

157. This action seeks damages of State Law and Punitive Damages as a result of
hostile actions against Steven Reed over a 19 year period by SMSU and now known as
MSU,

158. From: https://www. thefire. org/missouri-governor-signs-law-banning-campus-

free-speech-zones/

Missouri Governor Signs Law Banning Campus ‘Free Speech Zones’
July 15, 2015

JEFFERSON CITY, Mo., July 15, 2015—Yesterday, Missouri Governor Jay
Nixon signed into law Senate Bill 93, the Campus Free Expression Act (CAFE Act),
which prohibits public colleges and universities from restricting student speech to tiny,
out-of-the-way “free speech zones.” The Foundation for Individual Rights in Education
(FIRE) worked with members of the legislature to ensure this important piece of

legislation became law.

159. This Cause of Action is filed by Steven L. Reed and has jurisdiction in federal
court because of the way Steven L. Reed was and has been treated by the State of

Missouri and MSU in the past.

160. Please find the actual law passed by Missouri which is printed and included as
an exhibit in this action: EXHIBIT NUMBER ONE:

http://www.senate.mo.gov/15info/pdf-bill/perf/SB93.pdf

53
Section A. Chapter 173, RSMo, is amended by adding thereto one new 2 section, to be
known as section 173.1550, to read as follows: 173.1550. 1. The provisions of this
section shall be known and 2 cited as the "Campus Free Expression Act". Expressive
activities 3 protected under the provisions of this section include, but are not 4 limited
to, all forms of peaceful assembly, protests, speeches, 5 distribution of literature,
carrying signs, and circulating petitions. 6 2. The outdoor areas of campuses of public
institutions of higher 7 education in this state shall be deemed traditional public 8
forums. Public institutions of higher education may maintain and 9 enforce reasonable
time, place, and manner restrictions in service of a 10 significant institutional interest
only when such restrictions employ 11 clear, published, content, and viewpoint-neutral
criteria, and provide 12 for ample alternative means of expression. Any such restrictions
shall 13 allow for members of the university community to spontaneously and 14
contemporaneously assemble. 15 3. Any person who wishes to engage in
noncommercial expressive 16 activity on campus shall be permitted to do so freely, as
long as the 17 person's conduct is not unlawful and does not materially and 18
substantially disrupt the functioning of the institution subject to the SCS SB 93 2 19
requirements of subsection 2 of this section. 20 4. Nothing in this section shall be
interpreted as limiting the 21 right of student expression elsewhere on campus. 22 5.
The following persons may bring an action in a court of 23 competent jurisdiction to
enjoin any violation of this section or to 24 recover compensatory damages, reasonable
court costs, and attorney 25 fees: 26 (1) The attorney general: 27 (2) Persons whose
expressive rights were violated through the 28 violation of this section. 29 6. In an
action brought under subsection 5 of this section, if the 30 court finds a violation, the
court shall award the aggrieved persons no 31 less than five hundred dollars for the
initial violation, plus fifty dollars 32 for each day the violation remains ongoing, 33 7.
A person shall be required to bring suit for violation of this 34 section not later than one
year after the day the cause of action 35 accrues. For purposes of calculating the one-
year limitation period, 36 each day that the violation persists, and each day that a policy
in 37 violation of this section remains in effect, shall constitute a new 38 violation of

this section and, therefore, a new day that the cause of 39 action has accrued.

161. The issue is whether the MSU Security Guard failed his Duty of Care in the
treatment of Steven L. Reed which had a detrimental effect liberty and purpose of this

cause of action.

54
162. The case Gantt v. City of LA, 717 F.3d 702 (9th Cir.
2013) says: Monell liability Section 1983 allows for a civil action against any

person who, immunities secured by the Constitution and laws." 42 U.S.C. § 1983.

163. From the U.S. App. 9" Cir. 9.32 Particular Rights—Fourteenth Amendment—
Due Process—Interference with Parent/Child Relationship “Under the deliberate
indifference standard, when "extended opportunities to do better are teamed with
protracted failure even to care, indifference is truly shocking." /d. In Gantt, the Ninth

Circuit approved the following definition of deliberate indifference:

164. Deliberate indifference is the conscious or reckless disregard of the consequences
of one’s acts or omissions. It entails something more than negligence but is satisfied by
something less than acts or omission for the very purpose of causing harm or with

knowledge that harm will result.”

165. Willful and intentional conduct is that “amounting to more than gross negligence.”

Id. at 1260 (quoting Johnston v. Horne, 875 F.2d 1415, 1422 (9th Cir.1989)). An

agency acts in a willful or intentional manner “either by committing the act without

grounds for believing it to be lawful, or flagrantly disregarding others' rights under the

Act.” Covert v. Harrington, 876 F.2d 751, 757 (9th Cir.1989) (quoting Albright v.

United States, 732 F.2d 181, 189 C.Cir.1984)). Per: United States Court of Appeals,

Ninth Circuit. Roland Ralph Wilborn, Plaintiff-Appellant, v. department of health and

human services, Defendant-Appellee. No.93-35048, 1995
166. Cruel and Unusual Punishment

Under the Eighth Amendment, you have the right to be free from "cruel and

unusual punishment." The ambiguous term has been interpreted to refer to any

55
punishment that can be considered inhumane treatment, or treatment that violates

a person's dignity///MSU meet that bar.

The U.S. Supreme Court established the "shock the conscience test
in rochin vy. california, 342 U.S. 165, 72 S. Ct. 205,96 L. Ed83 (1952), Based on the S.
Constitution
Fourteenth Amendment's prohibition against states depriving any by state agents that f
alls outside the standards of civilized decency. The conclusion is MSU crossed the line
of decency and their duty to the to protect equally the rights of Steven L. Reed and
punitive dames are necessary to make Appellant Steven L. Reed whole again,

COUNT_30:MSU DENIED RIGHT OF POLITICAL ASSOCIATION

167. Plaintiff Steven Reed repeats and re-alleges and incorporates by reference the
allegations in paragraphs 149 thru 166 above with the same force and effect as if herein
set forth.

168. MISSOURI STATE UNIVERSITY, AKA as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City
of Springfield and Chief of Police, Missouri, Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals the level of guilt concerning denial of political
association and should legal criminal charges be relevant if such is decided bya
JURY. The rule is that Political Association of the People is guaranteed in the
14 amendment to the Constitution.

169. The legal issue is conceming abuse of discretion. The rule is that Political

Association of the People is guaranteed in the 14'" amendment to the Constitution,
Kusper v. Pontikes, ante at 414 U.S. 57 (footnote omitted). At stake are

appellants’ First and Fourteenth Amendment rights to associate with others for the
common advancement of political beliefs and ideas. "The right to associate with the
political party of one's choice is an integral part of this basic constitutional freedom.
"Ibid.; Williams v. Rhodes, 393 U.S. 23, 393 U. §. 30 (1968). At stake as well are
appellants’ interests as party members in casting an effective ballot. See Bullock v.
Carter, 405 U_S. 134, 405 U_S. 142-144 (1972). The Constitution was designed to
keep the government off the backs of the people and in this case volunteer community
activist.

56
709 F.2d 1560, reversed United States Supreme Court Roberts v. United States
Jaycees, (1984) No. 83-724 Brennan, J., delivered the opinion of the Court, in which
WHITE, Marshall, Powell, and Stevens, JJ., joined, and in Parts I and III of which
O'Connor, J., joined. O'connor, J., filed an opinion concurring in part and concurring in
the judgment, post, p. 631. Rehnquist, J., concurred in the Judgment. Burger, C. J., and
Blackmun, J., took no part in the decision of the case. Our decisions have referred to
constitutionally protected "freedom of association" in two distinct senses. In one line
of decisions, the Court has concluded that choices to enter into and maintain certain

intimate

human relationships must [468 U.S. 609, 618] be secured against undue intrusion by
the State because of the role of such relationships in safeguarding the individual
freedom that is central to our constitutional scheme. In this respect, freedom of
association receives protection as a fundamental element of personal liberty. In another
set of decisions, the Court has recognized a right to associate for the purpose of
engaging in those activities protected by the First Amendment - speech, assembly,

petition for the redress of grievances, and the exercise of religion.

170. The Constitution guarantees freedom of association of this kind as an
indispensable means of preserving other individual liberties. Steven L. Reed believes
being able to speak out on issues and to associate with other like-minded people and to
be able to register run for office are the most basic, fundamental principles the Founding
Fathers had in mind with the founding of the United States.

VIOLATION OF REED’S RIGHT TO POLITICAL ASSOCIATION as
discovery reveals jointly and severally, Actual Damages, severally, for actual, general,

special, actual damages. exemplary damages and punitive damages in the amount of $8

Million and further demands judgment against each of said Defendants jointly and
severally, for punitive damages in the amount of $2 Million Dollars, plus the cost of
this action, including attorney’s fees, and such other relief deemed to be just and
equitable.

COUNT/TORT NUMBER 31: TORTS OF NEGLIGENCE, AND INTENT

171. Plaintiff Steven Reed repeats and re-alleges and incorporates by reference the
allegations in paragraphs 167 thru 170 above with the same force and effect as if herein
set forth.

57
172. MISSOURI STATE UNIVERSITY, AKA’ as MSU Defendant:
Defendants: Missouri State University President Cliff Smart, Missouri State
University Security Guard, Missouri State University Board of Governors, City of
Springfield and Chief of Police, Missouri,Governor of Missouri, Library
Staff, and Vice Presidents of Missouri State University, And other John and Jane
Does as discovery reveals must be heard by a JURY concerning negligence and
intent.

173. Deliberate indifference is the conscious or reckless disregard of the consequences
of one’s acts or omissions. It entails something more than negligence but is satisfied by
something less than acts or omission for the very purpose of causing harm or with
knowledge that harm will result.” Willful and intentional conduct is that “amounting to
more than gross negligence.” Id. at 1260 (quoting Johnston vy. Horne, 875 F.2d 1415,
1422 (9th Cir.1989)). An agency acts in a willful or intentional manner “either by
committing the act without grounds for believing it to be lawful, or flagrantly
disregarding others' rights under the Act.” Covert v. Harrington, 876 F.2d 751, 757
(9th Cir. 1989) (quoting Albright v. United States, 732 F.2d 181, 189 (D.C.Cir.1984)).
Per: United States Court of Appeals, Ninth Circuit. Roland Ralph Wilborn, Plaintiff-
Appellant, v. department of health and human services, Defendant-Appellee. No.93-
35048, 1995.

COUNT/TORT NUMBER 32: INTENT 18 USCS

174, Plaintiff Steven Reed repeats and re-alleges and incorporates by reference the
allegations in paragraphs 171 thru 173 above with the same force and effect as if herein
set forth.

INTENT 18 USCS

175. Reed contents it is/was a conspiracy to deny political association and to punish
Appellant Reed for his political VOLUNTEER EFFORTS:

From: _https://www justice. gov/crt/deprivation-rights-under-color-law
TITLE 18, U.S.C., SECTION 242

176, Whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State, Territory, Commonwealth, Possession, or

District to the deprivation of any rights, privileges, or immunities secured or protected

58
by the Constitution or laws of the United States, ... shall be fined under this title or
imprisoned not more than one year, or both: and if bodily injury results from the acts
committed in violation of this section or if such acts include the use, attempted use, or
threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title
or imprisoned not more than ten years, or both: and if death results from the acts
committed in violation of this section or if such acts include kidnapping or an attempt
to kidnap, aggravated sexual abuse, or an attempt to commit aggravated sexual abuse,

or an attempt to kill, shall be fined under this title, or
imprisoned for any term of years or for life, or both, or maybe sentenced to death.

177. Decency, security, and liberty alike demand that government officials shall be
subjected to the same rules of conduct that are commands to the citizen. Ina government
of laws, existence of the government will be imperiled if it fails to observe the law
scrupulously. Our government is the potent, the omnipresent teacher, For good or for
ill, it teaches the whole people by its example. Crime is contagious. If the government
becomes a lawbreaker, it breeds contempt for law; it invites every man to become a law
unto himself it invites anarchy. To declare that in the administration of the criminal law
the end justifies the means -- to declare that the government may commit crimes in
order to secure the conviction of a private criminal -- would bring terrible retribution.

Against that pernicious doctrine this court should resolutely set its face.

Dissenting, Olmstead v. United States, 277 U.S. 438 (1928).

As discovery reveals jointly and severally, Actual Damages, severally, for actual,
general, special, actual damages, exemplary damages and punitive damages in the
amount of $8 Million and further demands judgment against each of said Defendants
jointly and severally, for punitive damages in the amount of $2 Million Dollars, plus
the cost of this action, including attorney’s fees, and such other relief deemed to be just
and equitable.

Plaintiff Steven Reed repeats and re-alleges and incorporates by reference the
allegations in paragraphs 174 thru 177 above with the same force and effect as if herein
set forth.

CONCLUSSION

STEVEN L. REED HEREBY DECLARE HE IS A WHISTLEBLOWER
CONCERNING THE INSTANT CASE.

Shame on the City

59
Steven L. Reed ran for mayor of Springfield Missouri and received over 9,000
votes. The following editorial ran after the election.

https://www.news-leader.com/story/opinion/contributors/2015/10/13/reed-need-
city-plan/73866460/

Thanks to all the people who talked/discussed issues this year when I ran for
mayor. I thank the volunteer staff and team captains. But especially Jonathan
Conrad who we lost in a tragic accident. He worked for two months and made
contributions to fund the campaign. I’ve never known such a nice person and
someone who cared so much about others. He worked so hard on issues to help
others. He set the bar so high.

After the election last spring I was the only soul to attend all the nine public
hearing meetings. In northside neighborhoods, the charts and graphs showed
unemployment is running 20 to 30 percent while the south side of the city was
near 0 percent. The state auditor said in 2006 we need an economic plan.

Last week I attended the meeting the mayor had concerning homeless people. I
asked at the meeting, does the mayor agree with developing a regional economic
plan for the north side to combat issues like poverty, homelessness, crime and
jail overcrowding? And secondly, is it true we do not presently have an economic
director for the city? Vice Chair of the new task force, Mr. Lynn Thompson, did
step forward and said he understands. I said it is all connected and Mr.
Thompson agreed but said the committee will be non-political and also will not
get into economic issues.

Recently while in Frisco, Texas, for four weeks, I saw they have a new
development called 5 Billion Dollar Mile with the Dallas Cowboys headquarters
being located along with city attractions and 5,000 new jobs, a new Toyota plant,
2,000 new homes last year, “for hire” signs everywhere and new cars
everywhere. Serious investment to put in infrastructure and widen roads should
be part of a plan and to widen some areas of Glenstone, and give incentives to
move some of those businesses north. A technology park, or production factory
work, a Route 66 museum — or some point to Oklahoma City that is using
passenger rail to bring new businesses — which could work on the north side.
Some say people need to fix up and clean up their homes but they can not do that
with part-time low-wage jobs. The bus system takes too long for people to get to
work on the south side and on the north side have no shelters to protect them
from rain and snow for people waiting to go to work.

We need town hall meetings at Missouri State University to get ideas from the
public. If we are going to address the issues facing our city and ones pointed out
by the News-Leader editorial board in several recent editorials, we need serious
investment on the north side which effects all the city. In conclusion, let’s ask
Mr. John L. Morris to consider helping start a foundation to help develop an

60
arching economic plan for the north side. Anyone who may want to make
suggestions can e-mail me at mrstevenlreed@yahoo.com.

Steven Reed lives in Springfield.

After election Reed went to all meetings over a north-side blitz. City staff took
pictures at the meeting held mainly at schools about what people in North side
need. Pictures of the meetings and posted on city site during the couple of
month time. REED was only person made all meetings. Current Councilman
Mike Schilling tried but missed one. No other city staff or city manager
attended all. They posted pictures with Steven Reed talking with people and
taking notes. When north-side blitz was done little happened to help the north-
side people. ALL PHOTOS OF Steven Reed was cropped out of the pictures by
City Staff. Steven Reed has attended more city council meetings than anyone
ever and that is how the city treats him...That is corruption. Need to vote on
going back to north-south Springfield as used to be....paid council
North...City taking poor people grant money and spending on

Southside.
Conclusion

THIS INSTANT CASE CONCERNS IS FIRST TIME A CASE HAS BEEN
FILED CONCERNING THIS LAW_PASSED BY THE GOVERNOR AND
MISSOURI STATE LEGISLATURE AND PLAINTIFF REED REQUEST AND
REQUEST LEAVE FROM _ THIS COURT IN THE INSTANT ACTION SO
THAT THE STATUTE OF LIMITATIONS ON BILL NUMBER SENATE BILL
NO. 93 98TH GENERAL ASSEMBLY OF MISSOURI BE CHANGED TO THE
NORMAL THREE YEARS TO ALLOW FOR INITIAL SHOCK OR LACK OF
TO COOL DOWN AND DECIDE IF LEGAL ACTION IS NECESSARY TO
MAKE A PERSON WHOLE UNDER THE NEW LAW.

 

THIS CAUSE OF ACTION IS ALSO FILED AGAINST ALL NAMED
DEFENDANTS AS A.C REDRESS OF ~~ GRIEVANCES AGAINST
CONSTITUTIONAL VIOLATIONS INCLUDING DEPRIVATION OF
CONSTITUTIONAL RIGHTS AND PRIVILEGES OF FREEDOM OF SPEECH
TO_INFLUENCE GOVERNMENTAL ACTIONS THRU DEMOCRATIC
PROCESSES UNDER RULE OF LAW WHICH REQUIRES THE LAWS OF
THE STATE AND FEDERAL GOVERNMENT BE FOLLOWED INCLUDING
EQUAL PROTECTION OF REED’S RIGHTS UNDER THE FORTEENTH
AMENDMENT AND THE JURY NEEDS TO DETERMINE THE FACTS IN
THE INSTANT CASE,

LIST OF EXHIBITS:

EXHIBIT NUMBER ONE Missouri Free Speech Zone Law.

61
EXHIBIT NUMBER TWO Standard Student Paper Front Page Expanding Free
Speech.

EXHIBIT NUMBER THREE Video Disk Reed and Security Guard.
EXHIBIT NUMBER FOUR May 3, 2000 Standard Article Technology Park.

EXHIBIT NUMBER FIVE Nov. 7 2001 Standard Article Proposed Rail System
Inexpensive transportation.

EXHIBIT NUMBER SIX Reed Editorial We Need a Better Plan, also ran in
USA Today.

EXHIBIT NUMBER SEVEN Reed on front page of Standard Draft McCaskill
Founder.

EXHIBIT NUMBER EIGHT Lady registered to vote at MSU.
EXHIBIT NUMBER NINE __ Chief of Police Letter.

EXHIBIT NUMBER TEN Student signed petition right before MSU Security
Guard arrived.

 

Date: Sep vem ber 30 | Aas?

TIICWIS LTP

(Printed Name)

 

Creven 2. Ke acl!

Steven L. Reed
(Address)

2010 S. Ingram Mill Rd. F-6

 

(E-Mail)
mrstevenlreed@yahoo.com

Telephone Number

 

62
